Exhibit 10.1

FORM OF

SECURITIES PURCHASE AGREEMENT

Dated as of December 20, 2006

by and among

FORCE PROTECTION, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

Section

 

 

 

 

 

 

 

 

 

1.

 

Closing

 

1

 

 

 

 

 

2.

 

Purchaser’s Representations and Warranties

 

1

 

 

 

 

 

3.

 

Company Representations and Warranties

 

4

 

 

 

 

 

4.

 

Regulation D Offering

 

10

 

 

 

 

 

5.

 

Conditions

 

10

 

 

 

 

 

6.

 

Survival of Representations, Warranties and Agreements

 

10

 

 

 

 

 

7.

 

Covenants of the Company

 

10

 

 

 

 

 

8.

 

Covenants of the Company and Purchaser Regarding Indemnification.

 

12

 

 

 

 

 

9.

 

Registration Rights

 

13

 

 

 

 

 

10.

 

Miscellaneous.

 

18

 


--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 20,
2006, by and among Force Protection, Inc., a Nevada corporation (the “Company”),
and the purchasers identified on the signature page hereto (each a “Purchaser”
and if more than one, collectively “Purchasers”).

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (together with the
rules and regulations promulgated thereunder, the “1933 Act”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchasers, as
provided herein, and the Purchasers, in the aggregate, shall purchase up to
thirteen million (13,000,000) shares (the “Securities”) of the Company’s common
stock, par value $0.001 (the “Common Stock”) for an aggregate purchase price of
up to one hundred fifty-two million seven hundred fifty thousand dollars
($152,750,000) (the “Purchase Price”).  The price per share of Common Stock will
equal $11.75 (the “Per Share Price”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement each of the Purchasers, severally and not jointly,
and the Company hereby agree as follows:


1.             CLOSING.  SUBJECT TO THE SATISFACTION OR WAIVER OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATE, EACH PURCHASER SHALL PURCHASE
AND THE COMPANY SHALL SELL TO EACH PURCHASER THAT NUMBER OF SECURITIES INDICATED
ON SUCH PURCHASER’S SIGNATURE PAGE HERETO.  THE PRODUCT OF (A) THE AGGREGATE
NUMBER OF SECURITIES TO BE PURCHASED BY THE PURCHASERS ON THE CLOSING DATE AND
(II) THE PER SHARE PRICE SHALL BE EQUAL TO THE PURCHASE PRICE.  THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL TAKE PLACE AT THE OFFICES OF
TROMBLY BUSINESS LAW, 1320 CENTRE STREET, SUITE 202, NEWTON, MASSACHUSETTS 02459
WITHIN THREE (3) BUSINESS DAYS OF THE DATE HEREOF (THE “CLOSING”).  AS USED IN
THIS AGREEMENT, “CLOSING DATE” MEANS THE DATE OF THE CLOSING.  THE FOLLOWING
DELIVERIES SHALL BE MADE AT THE CLOSING:


(A)           DELIVERIES BY THE PURCHASERS.  AT THE CLOSING, EACH PURCHASER
SHALL DELIVER TO THE COMPANY THE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY AS SET FORTH ON
SCHEDULE I HERETO, WHICH FUNDS WILL BE DELIVERED TO THE COMPANY IN CONSIDERATION
OF THE SECURITIES ISSUED AT THE CLOSING.


(B)           DELIVERIES BY THE COMPANY.  AT THE CLOSING, THE COMPANY SHALL
DELIVER TO EACH PURCHASER THE SECURITIES BY PHYSICAL DELIVERY OF THE
CERTIFICATES REPRESENTING THE SECURITIES PURCHASED BY SUCH PURCHASER TO THE
ADDRESS SET FORTH ON SCHEDULE II HERETO.


2.             PURCHASER’S REPRESENTATIONS AND WARRANTIES.  EACH PURCHASER
HEREBY REPRESENTS AND WARRANTS TO AND AGREES WITH THE COMPANY ONLY AS TO SUCH
PURCHASER THAT:


(A)           ORGANIZATION AND STANDING OF THE PURCHASER.  IF SUCH PURCHASER IS
NOT A NATURAL PERSON, SUCH PURCHASER IS A CORPORATION, PARTNERSHIP OR OTHER
ENTITY DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION AND HAS
THE REQUISITE CORPORATE POWER TO OWN ITS ASSETS AND TO CARRY ON ITS BUSINESS.


(B)           AUTHORIZATION AND POWER.  EACH PURCHASER HAS THE REQUISITE POWER
AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO PURCHASE THE
SECURITIES BEING SOLD TO IT HEREUNDER.  IF SUCH PURCHASER IS NOT A NATURAL
PERSON, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH
PURCHASER AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR PARTNERSHIP
ACTION, AND NO FURTHER CONSENT OR AUTHORIZATION OF SUCH PURCHASER OR ITS BOARD
OF DIRECTORS, STOCKHOLDERS, PARTNERS, MEMBERS, AS THE CASE MAY BE, IS REQUIRED. 
THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH
PURCHASER AND CONSTITUTES, OR SHALL CONSTITUTE WHEN EXECUTED AND

1


--------------------------------------------------------------------------------





DELIVERED, A VALID AND BINDING OBLIGATION OF THE PURCHASER ENFORCEABLE AGAINST
THE PURCHASER IN ACCORDANCE WITH THE TERMS THEREOF SUBJECT TO BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND
TO GENERAL PRINCIPLES OF EQUITY.


(C)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION BY SUCH PURCHASER OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING HERETO DO NOT AND WILL NOT (I) IF SUCH PURCHASER
IS NOT A NATURAL PERSON, RESULT IN A VIOLATION OF SUCH PURCHASER’S CHARTER
DOCUMENTS OR BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OR (II) CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF ANY AGREEMENT, INDENTURE OR
INSTRUMENT OR OBLIGATION TO WHICH SUCH PURCHASER IS A PARTY OR BY WHICH ITS
PROPERTIES OR ASSETS ARE BOUND, OR RESULT IN A VIOLATION OF ANY LAW, RULE, OR
REGULATION, OR ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL AGENCY
APPLICABLE TO SUCH PURCHASER OR ITS PROPERTIES (EXCEPT FOR SUCH CONFLICTS,
DEFAULTS AND VIOLATIONS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT ON SUCH PURCHASER).  SUCH PURCHASER IS NOT REQUIRED TO
OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER FOR IT TO EXECUTE,
DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR TO PURCHASE
THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF, PROVIDED THAT FOR PURPOSES
OF THE REPRESENTATION MADE IN THIS SENTENCE, SUCH PURCHASER IS ASSUMING AND
RELYING UPON THE ACCURACY OF THE RELEVANT REPRESENTATIONS AND AGREEMENTS OF THE
COMPANY HEREIN.


(D)           RECEIPT OF INFORMATION.  THE PURCHASER HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND RECEIVE ANSWERS FROM THE COMPANY REGARDING THE TERMS AND
CONDITIONS OF THE SALE OF THE SECURITIES AND THE BUSINESS, PROPERTIES, PROSPECTS
AND FINANCIAL CONDITION OF THE COMPANY AND TO OBTAIN ANY ADDITIONAL INFORMATION
REQUESTED AND HAS RECEIVED AND CONSIDERED ALL INFORMATION IT DEEMS RELEVANT TO
MAKE AN INFORMED DECISION TO PURCHASE THE SECURITIES.  NEITHER SUCH INQUIRIES
NOR ANY OTHER INVESTIGATION CONDUCTED BY OR ON BEHALF OF SUCH PURCHASER OR ITS
REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND OR AFFECT SUCH PURCHASER’S RIGHT
TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS OF SUCH INFORMATION AND THE
COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT.


(E)           INFORMATION ON PURCHASER.  THE PURCHASER IS AN “ACCREDITED
INVESTOR”, AS SUCH TERM IS DEFINED IN REGULATION D PROMULGATED BY THE COMMISSION
UNDER THE 1933 ACT, IS EXPERIENCED IN INVESTMENTS AND BUSINESS MATTERS, HAS MADE
INVESTMENTS OF A SPECULATIVE NATURE AND HAS PURCHASED SECURITIES OF UNITED
STATES PUBLICLY-OWNED COMPANIES IN PRIVATE PLACEMENTS IN THE PAST AND, WITH ITS
REPRESENTATIVES, HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL, TAX AND OTHER
BUSINESS MATTERS AS TO ENABLE THE PURCHASER TO UTILIZE THE INFORMATION MADE
AVAILABLE BY THE COMPANY TO EVALUATE THE MERITS AND RISKS OF AND TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO THE PROPOSED PURCHASE OF THE
SECURITIES, WHICH REPRESENTS A SPECULATIVE INVESTMENT.  THE PURCHASER HAS THE
AUTHORITY AND IS DULY AND LEGALLY QUALIFIED TO PURCHASE AND OWN THE SECURITIES. 
THE PURCHASER IS ABLE TO BEAR THE RISK OF SUCH INVESTMENT FOR AN INDEFINITE
PERIOD AND TO AFFORD A COMPLETE LOSS THEREOF.  THE INFORMATION SET FORTH ON THE
SIGNATURE PAGE HERETO REGARDING THE PURCHASER IS ACCURATE.


(F)            PURCHASE OF SECURITIES.  ON THE CLOSING DATE, THE PURCHASER WILL
PURCHASE THE SECURITIES FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A
VIEW TOWARD, OR FOR RESALE IN CONNECTION WITH, THE PUBLIC SALE OR ANY
DISTRIBUTION THEREOF, BUT PURCHASER DOES NOT AGREE TO HOLD THE SECURITIES FOR
ANY MINIMUM AMOUNT OF TIME.


(G)           COMPLIANCE WITH 1933 ACT.  THE PURCHASER UNDERSTANDS AND AGREES
THAT THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, BY REASON OF THEIR ISSUANCE IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT (BASED IN PART ON THE
ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED HEREIN),
AND THAT SUCH SECURITIES MUST BE HELD INDEFINITELY UNLESS A SUBSEQUENT
DISPOSITION IS REGISTERED UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES
LAWS OR IS EXEMPT FROM SUCH REGISTRATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, SUCH PURCHASER MAY TRANSFER (WITHOUT
RESTRICTION AND WITHOUT THE NEED FOR AN OPINION OF COUNSEL) THE SECURITIES TO
ITS AFFILIATES (AS DEFINED BELOW) PROVIDED THAT EACH SUCH AFFILIATE IS AN
“ACCREDITED INVESTOR” UNDER REGULATION D AND

2


--------------------------------------------------------------------------------





SUCH AFFILIATE AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  FOR THE PURPOSES OF THIS AGREEMENT, AN “AFFILIATE” OF ANY PERSON OR
ENTITY MEANS ANY OTHER PERSON OR ENTITY DIRECTLY OR INDIRECTLY CONTROLLING,
CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH SUCH PERSON OR
ENTITY.  AFFILIATE WHEN EMPLOYED IN CONNECTION WITH THE COMPANY INCLUDES
SUBSIDIARY OF THE COMPANY.  FOR PURPOSES OF THIS DEFINITION, “CONTROL” MEANS THE
POWER TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH PERSON OR FIRM, DIRECTLY OR
INDIRECTLY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE.  FURTHERMORE, THE COMPANY ACKNOWLEDGES AND AGREES THAT PURCHASER MAY
FROM TIME TO TIME PLEDGE, IN ACCORDANCE WITH THE REQUIREMENTS OF THE 1933 ACT,
PURSUANT TO A BONA FIDE MARGIN AGREEMENT WITH A REGISTERED BROKER-DEALER OR
GRANT A SECURITY INTEREST IN SOME OR ALL OF THE PURCHASED SECURITIES TO A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” UNDER REGULATION D AND,
IF REQUIRED UNDER THE TERMS OF SUCH ARRANGEMENT, IN ACCORDANCE WITH APPLICABLE
LAW, INCLUDING, BUT NOT LIMITED TO, THE 1933 ACT, SUCH PURCHASER MAY TRANSFER
PLEDGED OR SECURED SECURITIES TO THE PLEDGEES OR SECURED PARTIES.  SUCH A PLEDGE
OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OF THE COMPANY AND NO LEGAL OPINION
OF LEGAL COUNSEL OF THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN
CONNECTION THEREWITH, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH
(G).  FURTHER, NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE.  AT THE EXPENSE OF
THE PURCHASER WHO SHALL HAVE PLEDGED OR OTHERWISE GRANTED A SECURITY INTEREST IN
ITS SECURITIES, THE COMPANY WILL EXECUTE AND DELIVER SUCH REASONABLE
DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY REASONABLY REQUEST
IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES, THE PREPARATION AND
FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER RULE 424(B)(3) UNDER THE 1933
ACT OR OTHER APPLICABLE PROVISION OF THE 1933 ACT TO APPROPRIATELY AMEND THE
LIST OF SELLING STOCKHOLDERS THEREUNDER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH AMENDMENT OF ANY PROSPECTUS SUPPLEMENT, THE COMPANY MAY, AT ITS OPTION,
REQUIRE AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT THE
REGISTRATION OF SUCH PLEDGE OR TRANSFER WAS NOT REQUIRED UNDER THE 1933 ACT.


(H)           LEGEND.  THE SECURITIES SHALL BEAR THE FOLLOWING OR SIMILAR
LEGEND:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO FORCE PROTECTION, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”


(I)            COMMUNICATION OF OFFER.  THE OFFER TO SELL THE SECURITIES WAS
DIRECTLY COMMUNICATED TO THE PURCHASER BY THE COMPANY.  AT NO TIME WAS THE
PURCHASER PRESENTED WITH OR SOLICITED BY ANY LEAFLET, NEWSPAPER OR MAGAZINE
ARTICLE, RADIO OR TELEVISION ADVERTISEMENT, OR ANY OTHER FORM OF GENERAL
ADVERTISING OR SOLICITED OR INVITED TO ATTEND A PROMOTIONAL MEETING OTHERWISE
THAN IN CONNECTION AND CONCURRENTLY WITH SUCH COMMUNICATED OFFER.


(J)            NO GOVERNMENTAL REVIEW.  EACH PURCHASER UNDERSTANDS THAT NO
UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENTAL OR STATE AGENCY
HAS PASSED ON OR MADE RECOMMENDATIONS OR ENDORSEMENT OF THE SECURITIES OR THE
SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE SECURITIES.


(K)           CORRECTNESS OF REPRESENTATIONS.  EACH PURCHASER REPRESENTS AS TO
SUCH PURCHASER THAT THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE TRUE AND
CORRECT AS OF THE DATE HEREOF AND, UNLESS A PURCHASER OTHERWISE NOTIFIES THE
COMPANY PRIOR TO THE CLOSING DATE, SHALL BE TRUE AND CORRECT AS OF THE CLOSING
DATE.


(L)            RESTRICTIONS ON SHORT SALES.  NEITHER THE PURCHASER NOR ANY
AFFILIATE OF SUCH PURCHASER WHICH (I) HAD KNOWLEDGE OF THE TRANSACTIONS
CONTEMPLATED HEREBY, (II) HAS OR SHARES DISCRETION RELATING TO SUCH PURCHASER’S
INVESTMENTS OR TRADING OR INFORMATION CONCERNING SUCH PURCHASER’S INVESTMENTS,
INCLUDING IN RESPECT OF THE SECURITIES, OR (III) IS SUBJECT TO SUCH PURCHASER’S
REVIEW OR INPUT CONCERNING SUCH AFFILIATE’S INVESTMENTS OR TRADING, HAS OR WILL,
DIRECTLY OR INDIRECTLY, DURING THE PERIOD BEGINNING ON THE DATE ON WHICH C.E.

3


--------------------------------------------------------------------------------





UNTERBERG, TOWBIN, LLC (“CEUT”), FINANCIAL ADVISORS TO THE COMPANY, FIRST
CONTACTED SUCH PURCHASER REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT UNTIL THE “EFFECTIVE DATE” (AS DEFINED IN SECTION 7(B) HEREOF) ,
ENGAGE IN (I) ANY “SHORT SALES” (AS SUCH TERM IS DEFINED IN RULE 3B-3
PROMULGATED UNDER THE 1934 ACT) OF THE COMMON STOCK, INCLUDING, WITHOUT
LIMITATION, THE MAINTAINING OF ANY SHORT POSITION WITH RESPECT TO, ESTABLISHING
OR MAINTAINING A “PUT EQUIVALENT POSITION” (WITHIN THE MEANING OF RULE 16A-1(H)
UNDER THE 1934 ACT) WITH RESPECT TO, ENTERING INTO ANY SWAP, DERIVATIVE
TRANSACTION OR OTHER ARRANGEMENT (WHETHER ANY SUCH TRANSACTION IS TO BE SETTLED
BY DELIVERY OF SHARES OF COMMON STOCK, OTHER SECURITIES, CASH OR OTHER
CONSIDERATION) THAT TRANSFERS TO ANOTHER, IN WHOLE OR IN PART, ANY ECONOMIC
CONSEQUENCES OR OWNERSHIP, OR OTHERWISE DISPOSE OF, ANY OF THE SECURITIES BY THE
PURCHASER OR (II) ANY HEDGING TRANSACTION WHICH ESTABLISHES A NET SHORT POSITION
WITH RESPECT TO THE SHARES (CLAUSES (I) AND (II) TOGETHER, A “SHORT SALE”);
EXCEPT FOR (A) SHORT SALES BY THE PURCHASER OR AFFILIATE OF SUCH PURCHASER WHICH
WAS, PRIOR TO THE DATE ON WHICH SUCH PURCHASER WAS FIRST CONTACTED BY CEUT
REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, A MARKET MAKER FOR
THE COMMON STOCK, PROVIDED THAT SUCH SHORT SALES ARE IN THE ORDINARY COURSE OF
BUSINESS OF SUCH PURCHASER OR AFFILIATE OF SUCH PURCHASER AND ARE IN COMPLIANCE
WITH THE 1933 ACT, THE RULES AND REGULATIONS OF THE 1933 ACT AND SUCH OTHER
SECURITIES LAWS AS MAY BE APPLICABLE, (B) SHORT SALES BY THE PURCHASER OR AN
AFFILIATE OF SUCH PURCHASER WHICH BY VIRTUE OF THE PROCEDURES OF SUCH PURCHASER
ARE MADE WITHOUT KNOWLEDGE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
(C) SHORT SALES BY THE PURCHASER OR AN AFFILIATE OF SUCH PURCHASER TO THE EXTENT
THAT SUCH PURCHASER OR AFFILIATE OF SUCH PURCHASER IS ACTING IN THE CAPACITY OF
A BROKER-DEALER EXECUTING UNSOLICITED THIRD-PARTY TRANSACTIONS.


3.             COMPANY REPRESENTATIONS AND WARRANTIES.  THE COMPANY REPRESENTS
AND WARRANTS TO AND AGREES WITH EACH PURCHASER THAT EXCEPT AS SET FORTH IN THE
REPORTS AND AS OTHERWISE QUALIFIED IN THE TRANSACTION DOCUMENTS:


(A)           DUE INCORPORATION.  THE COMPANY IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION AND HAS THE REQUISITE CORPORATE POWER TO OWN ITS PROPERTIES AND TO
CARRY ON ITS BUSINESS IS DISCLOSED IN THE REPORTS.  THE COMPANY IS DULY
QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION WHERE THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED
BY IT MAKES SUCH QUALIFICATION NECESSARY, OTHER THAN THOSE JURISDICTIONS IN
WHICH THE FAILURE TO SO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  EACH
SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING AS
A CORPORATION IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS DESCRIBED IN THE REPORTS, AND HAS BEEN DULY QUALIFIED AS
A FOREIGN CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES
OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION, EXCEPT FOR SUCH
JURISDICTIONS WHEREIN THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD
NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.  ALL
SUBSIDIARIES AND THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION ARE IDENTIFIED
ON SCHEDULE 3(A) HERETO.  EXCEPT AS DISCLOSED IN SCHEDULE 3(A) HERETO, ALL OF
THE OUTSTANDING CAPITAL STOCK OR OTHER VOTING SECURITIES OF EACH SUBSIDIARY IS
OWNED BY THE COMPANY, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ANY LIEN AND
FREE OF ANY OTHER LIMITATION OR RESTRICTION (INCLUDING ANY RESTRICTION ON THE
RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF SUCH CAPITAL STOCK OR OTHER VOTING
SECURITIES).  FOR PURPOSE OF THIS AGREEMENT, A “MATERIAL ADVERSE EFFECT” SHALL
MEAN A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, PROPERTIES OR BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN
INDIVIDUALLY, OR IN THE AGGREGATE, AS A WHOLE.  FOR PURPOSES OF THIS AGREEMENT,
“SUBSIDIARY” MEANS, WITH RESPECT TO ANY ENTITY AT ANY DATE, ANY CORPORATION,
LIMITED OR GENERAL PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, ESTATE,
ASSOCIATION, JOINT VENTURE OR OTHER BUSINESS ENTITY) OF WHICH MORE THAN 50% OF
(I) THE OUTSTANDING CAPITAL STOCK HAVING (IN THE ABSENCE OF CONTINGENCIES)
ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER
MANAGING BODY OF SUCH ENTITY, (II) IN THE CASE OF A PARTNERSHIP OR LIMITED
LIABILITY COMPANY, THE INTEREST IN THE CAPITAL OR PROFITS OF SUCH PARTNERSHIP OR
LIMITED LIABILITY COMPANY OR (III) IN THE CASE OF A TRUST, ESTATE, ASSOCIATION,
JOINT VENTURE OR OTHER ENTITY, THE BENEFICIAL INTEREST IN SUCH TRUST, ESTATE,
ASSOCIATION OR OTHER ENTITY BUSINESS IS, AT THE TIME OF DETERMINATION, OWNED OR
CONTROLLED DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, BY SUCH
ENTITY.

4


--------------------------------------------------------------------------------





(B)           OUTSTANDING STOCK.  ALL ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OF THE COMPANY AND EACH OF THE SUBSIDIARIES HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.


(C)           AUTHORITY; ENFORCEABILITY.  THE COMPANY HAS THE REQUISITE POWER
AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND ANY OTHER AGREEMENTS
DELIVERED TOGETHER WITH THIS AGREEMENT OR IN CONNECTION HEREWITH (COLLECTIVELY,
THE “TRANSACTION DOCUMENTS”) AND TO PERFORM ITS OBLIGATIONS HEREUNDER.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND NO FURTHER
CONSENT OR AUTHORIZATION OF THE COMPANY’S BOARD OF DIRECTORS OR THE COMPANY’S
STOCKHOLDERS IS REQUIRED.  THE TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTE VALID AND BINDING
OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO
OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


(D)           ADDITIONAL ISSUANCES.  THERE ARE NO OUTSTANDING AGREEMENTS OR
PREEMPTIVE OR SIMILAR RIGHTS AFFECTING THE COMMON STOCK OR OTHER CAPITAL STOCK
OF THE COMPANY AND NO OUTSTANDING RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE,
SECURITIES OR INSTRUMENTS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE SALE OR ISSUANCE OF ANY SHARES OF COMMON
STOCK OR OTHER CAPITAL STOCK OF THE COMPANY OR OTHER EQUITY INTEREST IN ANY OF
THE SUBSIDIARIES OF THE COMPANY EXCEPT AS DESCRIBED ON SCHEDULE 3(D).  THERE ARE
NO OUTSTANDING OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY TO REPURCHASE,
REDEEM OR OTHERWISE ACQUIRE ANY OUTSTANDING SECURITIES OF THE COMPANY OR ANY
SUBSIDIARY.


(E)           CONSENTS.  NO CONSENT, APPROVAL, AUTHORIZATION , ORDER,
REGISTRATION, FILING OR QUALIFICATION OF OR WITH THE OTC BULLETIN BOARD (THE
“BULLETIN BOARD”) OR ANY COURT, GOVERNMENTAL, REGULATORY OR SELF-REGULATORY
AGENCY OR BODY OR ARBITRATOR HAVING JURISDICTION OVER THE COMPANY IS REQUIRED
FOR THE VALID AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY
OF THE TRANSACTION DOCUMENTS AND COMPLIANCE AND PERFORMANCE BY THE COMPANY OF
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
THE ISSUANCE AND SALE OF THE SECURITIES, EXCEPT FOR SUCH CONSENTS, APPROVALS,
AUTHORIZATIONS, REGISTRATIONS, FILINGS OR QUALIFICATIONS AS MAY BE REQUIRED
UNDER THE SECURITIES ACT OR STATE SECURITIES OR “BLUE SKY” LAWS OR HAVE BEEN OR
WILL BE OBTAINED OR MADE IN CONNECTION WITH THE LISTING OF THE SECURITIES ON THE
NASDAQ CAPITAL MARKET.


(F)            NO VIOLATION OR CONFLICT.  ASSUMING THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS IN SECTION 4 ARE TRUE AND CORRECT, NEITHER THE
ISSUANCE AND SALE OF THE SECURITIES NOR THE PERFORMANCE OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT AND ALL OTHER AGREEMENTS ENTERED INTO BY THE
COMPANY RELATING THERETO BY THE COMPANY WILL VIOLATE, CONFLICT WITH, RESULT IN A
BREACH OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH THE GIVING OF NOTICE
OR THE LAPSE OF TIME OR BOTH WOULD BE REASONABLY LIKELY TO CONSTITUTE A DEFAULT)
UNDER (A) THE ARTICLES OR CERTIFICATE OF INCORPORATION, CHARTER OR BYLAWS OF THE
COMPANY, (B) TO THE COMPANY’S KNOWLEDGE, ANY DECREE, JUDGMENT, ORDER, LAW,
TREATY, RULE, REGULATION OR DETERMINATION APPLICABLE TO THE COMPANY OF ANY
COURT, GOVERNMENTAL AGENCY OR BODY, OR ARBITRATOR HAVING JURISDICTION OVER THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR OVER THE PROPERTIES OR ASSETS OF THE
COMPANY, (C) THE TERMS OF ANY BOND, DEBENTURE, NOTE OR ANY OTHER EVIDENCE OF
INDEBTEDNESS, OR ANY AGREEMENT, STOCK OPTION OR OTHER SIMILAR PLAN, INDENTURE,
LEASE, MORTGAGE, DEED OF TRUST OR OTHER INSTRUMENT TO WHICH THE COMPANY OR
SUBSIDIARIES IS A PARTY, BY WHICH THE COMPANY OR SUBSIDIARIES IS BOUND, OR TO
WHICH ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF ITS AFFILIATES OR
SUBSIDIARIES IS SUBJECT, OR (D) THE TERMS OF ANY “LOCK-UP” OR SIMILAR PROVISION
OF ANY UNDERWRITING OR SIMILAR AGREEMENT TO WHICH THE COMPANY, OR ANY OF ITS
AFFILIATES OR SUBSIDIARIES IS A PARTY EXCEPT IN THE CASE OF CLAUSES (B) AND (C)
ABOVE THE VIOLATION, CONFLICT, BREACH, OR DEFAULT OF WHICH WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


(G)           THE SECURITIES.  THE SECURITIES UPON ISSUANCE:

ARE, OR WILL BE, FREE AND CLEAR OF ANY SECURITY INTERESTS, LIENS, CLAIMS OR
OTHER ENCUMBRANCES, SUBJECT TO RESTRICTIONS UPON TRANSFER UNDER THE 1933 ACT AND
ANY APPLICABLE STATE SECURITIES LAWS;

5


--------------------------------------------------------------------------------




WHEN ISSUED AS DESCRIBED IN THIS AGREEMENT, WILL BE DULY AND VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE AND, IF REGISTERED PURSUANT TO THE 1933 ACT AND
RESOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, WILL BE FREE TRADING AND
UNRESTRICTED;

WILL NOT HAVE BEEN ISSUED OR SOLD IN VIOLATION OF ANY PREEMPTIVE OR OTHER
SIMILAR RIGHTS OF THE HOLDERS OF ANY SECURITIES OF THE COMPANY;

WILL NOT SUBJECT THE PURCHASERS THEREOF TO PERSONAL LIABILITY BY REASON OF BEING
HOLDERS OF THE SECURITIES; AND

WILL HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF AND WILL NOT RESULT IN A VIOLATION OF SECTION 5 UNDER THE 1933
ACT, PROVIDED THAT PURCHASER’S REPRESENTATIONS HEREIN ARE TRUE AND ACCURATE.


(H)           LITIGATION.  OTHER THAN AS DESCRIBED IN THE REPORTS, THERE IS NO
PENDING OR, TO THE BEST KNOWLEDGE OF THE COMPANY, THREATENED ACTION, SUIT,
PROCEEDING OR INVESTIGATION BEFORE ANY COURT, GOVERNMENTAL AGENCY OR BODY, OR
ARBITRATOR HAVING JURISDICTION OVER THE COMPANY, OR ANY OF ITS AFFILIATES THAT
WOULD AFFECT THE EXECUTION BY THE COMPANY OR THE PERFORMANCE BY THE COMPANY OF
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.  EXCEPT AS DISCLOSED IN THE
REPORTS, THERE IS NO PENDING OR, TO THE BEST KNOWLEDGE OF THE COMPANY, BASIS FOR
OR THREATENED ACTION, SUIT, PROCEEDING OR INVESTIGATION BEFORE ANY COURT,
GOVERNMENTAL AGENCY OR BODY, OR ARBITRATOR HAVING JURISDICTION OVER THE COMPANY,
OR ANY OF ITS AFFILIATES WHICH, IF DETERMINED ADVERSELY TO THE COMPANY, WOULD
HAVE A MATERIAL ADVERSE EFFECT.


(I)            REPORTING COMPANY.  THE COMPANY IS A PUBLICLY-HELD COMPANY
SUBJECT TO REPORTING OBLIGATIONS PURSUANT TO SECTION 13 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (TOGETHER WITH THE RULES AND REGULATIONS
PROMULGATED THEREUNDER, THE “1934 ACT”) AND HAS A CLASS OF COMMON SHARES
REGISTERED PURSUANT TO SECTION 12(G) OF THE 1934 ACT.  THE COMPANY’S ANNUAL
REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005, AS AMENDED (THE
“FORM 10-K”), ITS QUARTERLY REPORT ON FORM 10-QS FOR THE FISCAL QUARTERS ENDED
MARCH 31, 2006, JUNE 30, 2006 AND SEPTEMBER 30, 2006 (THE “FORMS 10-Q”), ANY
CURRENT REPORT ON FORM 8-K FOR EVENTS OCCURRING SINCE DECEMBER 31, 2005 (“FORM
8-KS”) AND THE COMPANY’S MOST RECENT DEFINITIVE PROXY STATEMENT (THE “PROXY
STATEMENT”) FILED BY THE COMPANY WITH THE COMMISSION (THE FORM 10-K, THE FORMS
10-Q, THE FORM 8-KS AND THE PROXY STATEMENT ARE COLLECTIVELY REFERRED TO HEREIN
AS THE “REPORTS”) ARE PUBLICLY AVAILABLE ON THE COMMISSION’S ELECTRONIC DATA
GATHERING, ANALYSIS AND RETRIEVAL SYSTEM.  PURSUANT TO THE PROVISIONS OF THE
1934 ACT AND THE RULES PROMULGATED THEREUNDER, THE COMPANY HAS TIMELY FILED ALL
REPORTS AND OTHER MATERIALS REQUIRED TO BE FILED THEREUNDER WITH THE COMMISSION
DURING THE PRECEDING TWENTY-FOUR MONTHS.  EACH OF THE REPORTS, AS OF THE
RESPECTIVE DATES THEREOF (OR, IF AMENDED OR SUPERSEDED BY A FILING OR
SUBMISSION, AS THE CASE MAY BE, PRIOR TO THE CLOSING DATE, THEN ON THE DATE OF
SUCH FILING OR SUBMISSION, AS THE CASE MAY BE), (I) DID NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, EXCEPT AS OTHERWISE DISCLOSED IN THE
COMPANY’S CURRENT REPORT ON FORM 8-K DATED DECEMBER 15, 2006 AND (II) COMPLIED
IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER APPLICABLE TO SUCH REPORT,
EXCEPT AS OTHERWISE DISCLOSED IN THE COMPANY’S CURRENT REPORT ON FORM 8-K DATED
DECEMBER 15, 2006; AND NEITHER THE COMPANY NOR ANY OF ITS OFFICERS HAS RECEIVED
NOTICE FROM ANY GOVERNMENTAL ENTITY QUESTIONING OR CHALLENGING THE ACCURACY,
COMPLETENESS, FORM OR MANNER OF FILING OR SUBMISSION OF SUCH REPORT.


(J)            NO MARKET MANIPULATION.  THE COMPANY HAS NOT TAKEN, AND WILL NOT
TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO, OR THAT MIGHT REASONABLY
BE EXPECTED TO, CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF THE PRICE OF
THE COMMON STOCK TO FACILITATE THE SALE OR RESALE OF THE SECURITIES OR AFFECT
THE PRICE AT WHICH THE SECURITIES MAY BE ISSUED OR RESOLD.

6


--------------------------------------------------------------------------------





(K)           INFORMATION CONCERNING COMPANY.

(I)            THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE REPORTS (I) COMPLY IN ALL MATERIAL RESPECTS WITH THE RULES AND REGULATIONS
OF THE COMMISSION WITH RESPECT THERETO AS WERE IN EFFECT AT THE TIME OF FILING,
EXCEPT AS OTHERWISE DISCLOSED IN THE COMPANY’S CURRENT REPORT ON FORM 8-K DATED
DECEMBER 15, 2006 AND (II) PRESENT FAIRLY, IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”), CONSISTENTLY APPLIED, THE
FINANCIAL POSITION OF THE COMPANY AS OF THE DATES INDICATED THEREIN, AND THE
RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEREIN SPECIFIED,
SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS FOR INTERIM PERIODS, TO
NORMAL, IMMATERIAL YEAR-END AUDIT ADJUSTMENTS, EXCEPT AS OTHERWISE DISCLOSED IN
THE COMPANY’S CURRENT REPORT ON FORM 8-K DATED DECEMBER 15, 2006.  SINCE THE
LAST DAY OF THE FISCAL YEAR OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS
INCLUDED IN THE REPORTS (“LATEST FINANCIAL DATE”), AND EXCEPT AS DISCLOSED IN
THE REPORTS OR THE SCHEDULES HERETO, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT.

(II)           THE PURCHASERS ACKNOWLEDGE THAT THE COMPANY WILL RESTATE ITS
FINANCIAL RESULTS FOR THE YEARS 2003 AND 2004 TO INCLUDE, WITHOUT LIMITATION,
ADDITIONAL GENERAL AND ADMINISTRATIVE COMPENSATION EXPENSES RELATED TO EQUITY
ISSUANCES MADE DURING 2003 AND 2004.  THE COMPANY DOES NOT BELIEVE THAT SUCH
RESTATEMENTS WILL MATERIALLY IMPACT ITS 2006 FINANCIAL RESULTS.

(III)          THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE
TO ALL THE REAL PROPERTY AND OWNS ALL OTHER PROPERTIES AND ASSETS, REFLECTED AS
OWNED IN THE FINANCIAL STATEMENTS INCLUDED IN THE REPORTS, SUBJECT TO NO LIEN,
MORTGAGE, PLEDGE, CHARGE OR ENCUMBRANCE OF ANY KIND EXCEPT THOSE, IF ANY,
REFLECTED IN SUCH FINANCIAL STATEMENTS OR WHICH ARE NOT MATERIAL TO THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  THE COMPANY AND ITS SUBSIDIARIES HOLD
THEIR RESPECTIVE LEASED REAL AND PERSONAL PROPERTIES UNDER VALID AND BINDING
LEASES, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO
INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


(L)            STOP TRANSFER.  THE SECURITIES, WHEN ISSUED, WILL BE RESTRICTED
SECURITIES.  THE COMPANY WILL NOT ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER
IMPEDING THE SALE, RESALE OR DELIVERY OF ANY OF THE SECURITIES, EXCEPT AS MAY BE
REQUIRED BY ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS AND UNLESS
CONTEMPORANEOUS NOTICE OF SUCH INSTRUCTION IS GIVEN TO THE PURCHASER.


(M)          DEFAULTS.  THE COMPANY IS NOT IN VIOLATION OF ITS ARTICLES OF
INCORPORATION OR BYLAWS.  THE COMPANY IS (I) NOT IN DEFAULT UNDER OR IN
VIOLATION OF ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY
OR BY WHICH IT OR ANY OF ITS PROPERTIES ARE BOUND OR AFFECTED, WHICH DEFAULT OR
VIOLATION WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, (II) NOT IN
DEFAULT WITH RESPECT TO ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY
OR SUBJECT TO OR PARTY TO ANY ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY
ARISING OUT OF ANY ACTION, SUIT OR PROCEEDING UNDER ANY STATUTE OR OTHER LAW
RESPECTING ANTITRUST, MONOPOLY, RESTRAINT OF TRADE, UNFAIR COMPETITION OR
SIMILAR MATTERS, OR (III) TO ITS KNOWLEDGE NOT IN VIOLATION OF ANY STATUTE, RULE
OR REGULATION OF ANY GOVERNMENTAL AUTHORITY WHICH VIOLATION WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.  THE CONDUCT OF THE BUSINESS OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL RESPECTS WITH
APPLICABLE LAWS, RULES AND REGULATIONS OF GOVERNMENTAL AND REGULATORY BODIES,
EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


(N)           NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFER OF THE
SECURITIES PURSUANT TO THIS AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY
THE COMPANY FOR PURPOSES OF THE 1933 ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL
PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF
THE BULLETIN BOARD, EXCEPT FOR SUCH OFFERS OR SALES WHICH WOULD NOT, AFTER SUCH
INTEGRATION, CAUSE THE TRANSACTIONS CONTEMPLATED HEREIN TO VIOLATE THE 1933 ACT
OR ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS.  NOR WILL THE COMPANY OR ANY
OF ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE
OFFER OR ISSUANCE OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.  THE
COMPANY WILL NOT CONDUCT ANY OFFERING OTHER THAN THE TRANSACTIONS CONTEMPLATED
HEREBY THAT WILL BE INTEGRATED WITH THE OFFER OR ISSUANCE OF THE SECURITIES,
EXCEPT FOR SUCH OFFERINGS

7


--------------------------------------------------------------------------------





WHICH WOULD NOT, AFTER SUCH INTEGRATION, CAUSE THE TRANSACTIONS CONTEMPLATED
HEREIN TO VIOLATE THE 1933 ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL
PROVISIONS.


(O)           NO GENERAL SOLICITATION.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR TO ITS KNOWLEDGE, ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D UNDER THE 1933 ACT) IN CONNECTION WITH THE OFFER OR SALE
OF THE SECURITIES.


(P)           LISTING.  THE COMMON STOCK IS QUOTED ON THE BULLETIN BOARD UNDER
THE SYMBOL FRPT.  THE COMPANY HAS NOT RECEIVED ANY ORAL OR WRITTEN NOTICE THAT
THE COMMON STOCK IS NOT ELIGIBLE NOR WILL BECOME INELIGIBLE FOR QUOTATION ON THE
BULLETIN BOARD NOR THAT THE COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR THE
CONTINUATION OF SUCH QUOTATION.  THE COMPANY SATISFIES ALL THE REQUIREMENTS FOR
THE CONTINUED QUOTATION OF THE COMMON STOCK ON THE BULLETIN BOARD.


(Q)           NO UNDISCLOSED LIABILITIES.  THE COMPANY HAS NO LIABILITIES OR
OBLIGATIONS WHICH ARE MATERIAL, INDIVIDUALLY OR IN THE AGGREGATE, WHICH ARE NOT
DISCLOSED IN THE REPORTS, OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE OF
THE COMPANY’S BUSINESSES SINCE DECEMBER 31, 2005 AND WHICH, INDIVIDUALLY OR IN
THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
OTHER THAN AS SET FORTH IN SCHEDULE 3(Q).


(R)            NO UNDISCLOSED EVENTS OR CIRCUMSTANCES.  SINCE DECEMBER 31, 2005,
NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR
ITS BUSINESSES, PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, THAT, UNDER
APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT
PRIOR TO THE DATE HEREOF BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY
ANNOUNCED OR DISCLOSED IN THE REPORTS.


(S)           CAPITALIZATION.  THE AUTHORIZED AND OUTSTANDING CAPITAL STOCK OF
THE COMPANY AND SUBSIDIARIES AS OF THE DATE OF THIS AGREEMENT AND THE CLOSING
DATE (NOT INCLUDING THE SECURITIES) ARE SET FORTH ON SCHEDULE 3(D).  EXCEPT AS
SET FORTH ON SCHEDULE 3(D), THERE ARE NO OPTIONS, WARRANTS, OR RIGHTS TO
SUBSCRIBE TO, SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE
OR EXCHANGEABLE FOR OR GIVING ANY RIGHT TO SUBSCRIBE FOR ANY SHARES OF CAPITAL
STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.  ALL OF THE OUTSTANDING SHARES
OF COMMON STOCK OF THE COMPANY HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED
AND ARE FULLY PAID AND NONASSESSABLE.


(T)            INTERNAL ACCOUNTING CONTROLS.  THE COMPANY MAINTAINS A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN
ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


(U)           DILUTION.  THE COMPANY’S EXECUTIVE OFFICERS AND DIRECTORS
UNDERSTAND THE NATURE OF THE SECURITIES BEING SOLD HEREBY AND RECOGNIZE THAT THE
ISSUANCE OF THE SECURITIES WILL HAVE A POTENTIAL DILUTIVE EFFECT ON THE EQUITY
HOLDINGS OF OTHER HOLDERS OF THE COMPANY’S EQUITY OR RIGHTS TO RECEIVE EQUITY OF
THE COMPANY.  THE BOARD OF DIRECTORS OF THE COMPANY HAS UNANIMOUSLY CONCLUDED,
IN ITS GOOD FAITH BUSINESS JUDGMENT THAT THE ISSUANCE OF THE SECURITIES IS IN
THE BEST INTERESTS OF THE COMPANY.


(V)           NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS.  THERE ARE NO
DISAGREEMENTS OF ANY KIND PRESENTLY EXISTING, OR REASONABLY ANTICIPATED BY THE
COMPANY TO ARISE, BETWEEN THE COMPANY AND THE ACCOUNTANTS AND LAWYERS FORMERLY
OR PRESENTLY EMPLOYED BY THE COMPANY, INCLUDING BUT NOT LIMITED TO DISPUTES OR
CONFLICTS OVER PAYMENT OWED TO SUCH ACCOUNTANTS AND LAWYERS.

8


--------------------------------------------------------------------------------





(W)          DTC STATUS/TRANSFER AGENT.  THE COMPANY’S TRANSFER AGENT IS
ELIGIBLE TO PARTICIPATE IN AND THE COMMON STOCK IS ELIGIBLE FOR TRANSFER
PURSUANT TO THE DEPOSITORY TRUST COMPANY AUTOMATED SECURITIES TRANSFER
PROGRAMS.  THE NAME, ADDRESS, TELEPHONE NUMBER, FAX NUMBER, CONTACT PERSON AND
EMAIL ADDRESS OF THE COMPANY TRANSFER AGENT ARE SET FORTH ON SCHEDULE 3(W)
HERETO.


(X)            INVESTMENT COMPANY.  NEITHER THE COMPANY NOR ANY AFFILIATE IS AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


(Y)           TRANSACTIONS WITH OFFICERS AND DIRECTORS.  EXCEPT AS DISCLOSED IN
THE REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY HAS ENTERED INTO
ANY TRANSACTION WITH THE COMPANY THAT WOULD BE REQUIRED TO BE DISCLOSED PURSUANT
TO ITEM 404(A), (B) OR (C) OF REGULATION S-K OF THE COMMISSION.


(Z)            SARBANES-OXLEY ACT.  THE COMPANY IS IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 (THE “SARBANES-OXLEY
ACT”), AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, THAT ARE EFFECTIVE
AND FOR WHICH COMPLIANCE BY THE COMPANY IS REQUIRED AS OF THE DATE HEREOF AND
INTENDS TO COMPLY WITH OTHER APPLICABLE PROVISIONS OF THE SARBANES-OXLEY ACT,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, UPON THE EFFECTIVENESS OF
SUCH PROVISIONS OR THE DATE BY WHICH COMPLIANCE THEREWITH BY THE COMPANY IS
REQUIRED.


(AA)         MATERIAL NON-PUBLIC INFORMATION.  THE COMPANY HAS NOT PROVIDED, AND
WILL NOT PROVIDE, TO THE PURCHASERS ANY MATERIAL NON-PUBLIC INFORMATION OTHER
THAN INFORMATION RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ALL
OF WHICH INFORMATION SHALL BE DISCLOSED BY THE COMPANY PURSUANT TO SECTION 7(F)
HEREOF.


(BB)         INTELLECTUAL PROPERTY.  OTHER THAN AS DISCLOSED IN THE REPORTS, THE
COMPANY TOGETHER WITH ITS SUBSIDIARIES OWNS AND POSSESSES ALL RIGHT, TITLE AND
INTEREST IN AND TO, OR, TO THE COMPANY’S KNOWLEDGE, HAS DULY LICENSED FROM THIRD
PARTIES, ALL PATENTS, PATENT RIGHTS, TRADE SECRETS, INVENTIONS, KNOW-HOW,
TRADEMARKS, TRADE NAMES, COPYRIGHTS, SERVICE MARKS AND OTHER PROPRIETARY RIGHTS
(“INTELLECTUAL PROPERTY”) MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE AS CURRENTLY CONDUCTED AND AS DESCRIBED IN THE
REPORTS.  TO THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN
THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THERE IS NO INFRINGEMENT OR OTHER
VIOLATION BY THIRD PARTIES OF ANY OF THE INTELLECTUAL PROPERTY OF THE COMPANY. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF
INFRINGEMENT OR MISAPPROPRIATION FROM ANY THIRD PARTY THAT HAS NOT BEEN RESOLVED
OR DISPOSED OF AND, TO THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS INFRINGED OR MISAPPROPRIATED THE INTELLECTUAL PROPERTY OF
ANY THIRD PARTY, WHICH INFRINGEMENT OR MISAPPROPRIATION WOULD INDIVIDUALLY OR IN
THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.  FURTHER, THERE IS NO PENDING OR,
TO THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THREATENED ACTION, SUIT, PROCEEDING OR
CLAIM BY GOVERNMENTAL AUTHORITIES OR OTHERS THAT THE COMPANY IS INFRINGING A
PATENT, AND THERE IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE AND EXCEPT AS
WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT,
THREATENED LEGAL OR ADMINISTRATIVE PROCEEDING RELATING TO PATENTS AND PATENT
APPLICATIONS OF THE COMPANY, OTHER THAN PROCEEDINGS INITIATED BY THE COMPANY
BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE PATENT OFFICES OF
CERTAIN FOREIGN JURISDICTIONS WHICH ARE IN THE ORDINARY COURSE OF PATENT
PROSECUTION.  TO THE COMPANY’S KNOWLEDGE, THE PATENT APPLICATIONS OF THE COMPANY
PRESENTLY ON FILE DISCLOSE PATENTABLE SUBJECT MATTER, AND THE COMPANY IS NOT
AWARE OF ANY INVENTORSHIP CHALLENGES, ANY INTERFERENCE WHICH HAS BEEN DECLARED
OR PROVOKED, OR ANY OTHER MATERIAL FACT THAT (I) WOULD PRECLUDE THE ISSUANCE OF
PATENTS WITH RESPECT TO SUCH APPLICATIONS, OR (II) WOULD LEAD SUCH COUNSEL TO
CONCLUDE THAT SUCH PATENTS, WHEN ISSUED, WOULD NOT BE VALID AND ENFORCEABLE IN
ACCORDANCE WITH APPLICABLE REGULATIONS.


(CC)         FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR TO THE
KNOWLEDGE OF THE COMPANY, ANY AGENT OR OTHER PERSON ACTING ON BEHALF OF THE
COMPANY, HAS (I) DIRECTLY OR INDIRECTLY, USED ANY CORRUPT FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATED TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY, (II) MADE ANY UNLAWFUL PAYMENT TO
FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO ANY FOREIGN OR
DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS, (III) FAILED TO

9


--------------------------------------------------------------------------------





DISCLOSE FULLY ANY CONTRIBUTION MADE BY THE COMPANY (OR MADE BY ANY PERSON
ACTING ON ITS BEHALF OF WHICH THE COMPANY IS AWARE) WHICH IS IN VIOLATION OF
LAW, OR (IV) VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN
CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


(DD)         NO REGISTRATION RIGHTS.  UPON THE FILING OF THE REGISTRATION
STATEMENT (AS DEFINED BELOW), NO PERSON WILL HAVE THE RIGHT, WHICH RIGHT HAS NOT
BEEN WAIVED, TO REQUIRE THE COMPANY TO REGISTER ANY SECURITIES FOR SALE UNDER
THE SECURITIES ACT BY REASON OF THE FILING OF THE REGISTRATION STATEMENT WITH
THE COMMISSION OR THE ISSUANCE AND SALE OF THE SECURITIES.


(EE)         SUBSIDIARY REPRESENTATIONS.  THE COMPANY MAKES EACH OF THE
REPRESENTATIONS CONTAINED IN SECTIONS 3(A), (B), (D), (E), (F), (H), (J), (K),
(M), (Q), (R), (S), (U), (T), (X), (Y), (AA), (BB) AND (CC) OF THIS AGREEMENT,
AS SAME RELATE TO EACH SUBSIDIARY OF THE COMPANY, WITH THE SAME QUALIFICATIONS
TO EACH SUCH REPRESENTATION.


(FF)           CORRECTNESS OF REPRESENTATIONS.  THE COMPANY REPRESENTS THAT THE
FOREGOING REPRESENTATIONS AND WARRANTIES ARE TRUE AND CORRECT AS OF THE DATE
HEREOF IN ALL MATERIAL RESPECTS, AND, UNLESS THE COMPANY OTHERWISE NOTIFIES THE
PURCHASERS PRIOR TO THE CLOSING DATE, SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE.


4.             REGULATION D OFFERING.  THE OFFER AND ISSUANCE OF THE SECURITIES
TO THE PURCHASERS IS BEING MADE PURSUANT TO THE EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE 1933 ACT AFFORDED BY SECTION 4(2) OF THE 1933 ACT AND/OR RULE
506 OF REGULATION D PROMULGATED THEREUNDER.  ON THE CLOSING DATE, THE COMPANY
WILL PROVIDE AN OPINION REASONABLY ACCEPTABLE TO THE PURCHASERS FROM THE
COMPANY’S LEGAL COUNSEL OPINING ON THE AVAILABILITY OF AN EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT AS IT RELATES TO THE OFFER AND ISSUANCE OF THE
SECURITIES AND OTHER MATTERS REASONABLY REQUESTED BY PURCHASERS.


5.             CONDITIONS.  THE OBLIGATION OF EACH PURCHASER TO PURCHASE AND
ACQUIRE THE SECURITIES HEREUNDER SHALL BE SUBJECT TO THE CONDITION THAT ALL
REPRESENTATIONS AND WARRANTIES AND OTHER STATEMENTS OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF AND ON EACH OF THE DATE OF THIS AGREEMENT AND THE DATE OF THE
CLOSING, THE CONDITION THAT THE COMPANY SHALL HAVE PERFORMED ALL OF ITS
OBLIGATIONS HEREUNDER THERETOFORE TO BE PERFORMED, AND THE DELIVERY OF THE LEGAL
OPINION DESCRIBED IN SECTION 4 ABOVE.


6.             SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS. 
NOTWITHSTANDING ANY INVESTIGATION MADE BY ANY PARTY TO THIS AGREEMENT, ALL
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY AND
THE PURCHASERS HEREIN SHALL SURVIVE THE EXECUTION OF THIS AGREEMENT, THE
DELIVERY TO THE PURCHASERS OF THE SECURITIES BEING PURCHASED AND THE PAYMENT
THEREFOR, PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
SHALL EXPIRE ON THE ONE-YEAR ANNIVERSARY OF THE CLOSING DATE.


7.             COVENANTS OF THE COMPANY.  THE COMPANY COVENANTS AND AGREES WITH
THE PURCHASERS AS FOLLOWS:


(A)           STOP ORDERS.  THE COMPANY WILL ADVISE THE PURCHASERS, AS SOON AS
PRACTICABLE BUT, IN ANY EVENT, WITHIN ONE BUSINESS DAY AFTER THE COMPANY
RECEIVES NOTICE OF ISSUANCE BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER PREVENTING
OR SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE COMPANY, OR OF THE
SUSPENSION OF THE QUALIFICATION OF THE COMMON STOCK OF THE COMPANY FOR OFFERING
OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH
PURPOSE.


(B)           LISTING.  THE COMPANY SHALL USE ITS BEST EFFORTS TO SECURE THE
LISTING OF THE COMMON STOCK ON THE NASDAQ CAPITAL MARKET AND SHALL MAINTAIN SUCH
LISTING OR A LISTING ON ANY OTHER NATIONAL SECURITIES EXCHANGE FOR AT LEAST TWO
YEARS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (THE “EFFECTIVE
DATE”).

10


--------------------------------------------------------------------------------





(C)           MARKET REGULATIONS.  THE COMPANY SHALL NOTIFY THE COMMISSION, THE
BULLETIN BOARD AND APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH THEIR
REQUIREMENTS, OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE
ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY
APPLICABLE LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE
SECURITIES TO THE PURCHASERS AND PROMPTLY PROVIDE COPIES THEREOF TO PURCHASERS.


(D)           REPORTING REQUIREMENTS.  FROM THE DATE OF THIS AGREEMENT UNTIL TWO
YEARS AFTER THE EFFECTIVE DATE, THE COMPANY WILL (V) CAUSE THE COMMON STOCK TO
CONTINUE TO BE REGISTERED UNDER SECTION 12(B) OR 12(G) OF THE 1934 ACT, (X)
COMPLY IN ALL RESPECTS WITH ITS REPORTING AND FILING OBLIGATIONS UNDER THE 1934
ACT, (Y) COMPLY WITH ALL REPORTING REQUIREMENTS THAT ARE APPLICABLE TO AN ISSUER
WITH A CLASS OF SHARES REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE 1934
ACT, AS APPLICABLE, AND (Z) COMPLY WITH ALL REQUIREMENTS RELATED TO THE
REGISTRATION STATEMENT.  THE COMPANY WILL USE ITS BEST EFFORTS NOT TO TAKE ANY
ACTION OR FILE ANY DOCUMENT (WHETHER OR NOT PERMITTED BY THE 1933 ACT OR THE
1934 ACT OR THE RULES THEREUNDER) TO TERMINATE OR SUSPEND SUCH REGISTRATION OR
TO TERMINATE OR SUSPEND ITS REPORTING AND FILING OBLIGATIONS UNDER SAID ACTS
UNTIL TWO (2) YEARS AFTER THE EFFECTIVE DATE.  THE COMPANY AGREES TO TIMELY FILE
A FORM D WITH RESPECT TO THE SECURITIES IF REQUIRED UNDER REGULATION D.  UNLESS
ALL OF THE REGISTRABLE SHARES ARE SUBJECT TO AN EFFECTIVE REGISTRATION
STATEMENT, THE COMPANY WILL NOT FILE WITH THE SEC A REGISTRATION STATEMENT
RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE
1933 ACT OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ANY REGISTRATION STATEMENT
OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT (OR SUPPLEMENT THERETO)
RELATING TO THE COMPANY’S EMPLOYEE BENEFIT PLANS OR OTHER EQUITY COMPENSATION
REGISTERED ON FORM S-8.


(E)           USE OF PROCEEDS.  THE PROCEEDS RECEIVED BY THE COMPANY FROM THE
ISSUANCE AND SALE OF THE SECURITIES MAY NOT AND WILL NOT BE USED FOR ACCRUED AND
UNPAID OFFICER AND DIRECTOR SALARIES, PAYMENT OF FINANCING RELATED DEBT,
REDEMPTION OF OUTSTANDING NOTES OR EQUITY INSTRUMENTS OF THE COMPANY, LITIGATION
RELATED EXPENSES OR SETTLEMENTS, NOR NON-TRADE OBLIGATIONS OUTSTANDING ON A
CLOSING DATE.


(F)            DISCLOSURE OF TRANSACTION.  THE COMPANY SHALL ISSUE A PRESS
RELEASE DESCRIBING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY
(THE “PRESS RELEASE”) AS SOON AS PRACTICABLE AFTER THE CLOSING DATE BUT IN NO
EVENT NOT LATER THAN 9:00 A.M. EASTERN TIME ON THE FIRST TRADING DAY FOLLOWING
THE CLOSING DATE.  THE COMPANY SHALL ALSO FILE WITH THE COMMISSION A CURRENT
REPORT ON FORM 8-K (THE “ANNOUNCEMENT 8-K”) DESCRIBING THE MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY (AND ATTACHING AS EXHIBITS THERETO THIS
AGREEMENT AND THE PRESS RELEASE) AS SOON AS PRACTICABLE FOLLOWING THE CLOSING
DATE BUT IN NO EVENT MORE THAN TWO (2) TRADING DAYS FOLLOWING THE CLOSING DATE,
WHICH PRESS RELEASE AND ANNOUNCEMENT 8-K SHALL BE SUBJECT TO PRIOR REVIEW AND
COMMENT BY THE PURCHASERS.  “TRADING DAY” MEANS ANY DAY DURING WHICH THE NASDAQ
CAPITAL MARKET SHALL BE OPEN FOR TRADING.  NO PURCHASER SHALL BE NAMED IN THE
PRESS RELEASE WITHOUT ITS CONSENT.


(G)           TAXES.  FROM THE DATE OF THIS AGREEMENT AND UNTIL TWO YEARS AFTER
THE EFFECTIVE DATE, THE COMPANY WILL PROMPTLY PAY AND DISCHARGE, OR CAUSE TO BE
PAID AND DISCHARGED, WHEN DUE AND PAYABLE, ALL LAWFUL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON THE INCOME, PROFITS, PROPERTY OR
BUSINESS OF THE COMPANY; PROVIDED, HOWEVER, THAT ANY SUCH TAX, ASSESSMENT,
CHARGE OR LEVY NEED NOT BE PAID IF THE VALIDITY THEREOF SHALL CURRENTLY BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND IF THE COMPANY SHALL HAVE
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO, AND PROVIDED,
FURTHER, THAT THE COMPANY WILL PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES OR
LEVIES FORTHWITH UPON THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN
WHICH MAY HAVE ATTACHED AS SECURITY THEREFORE.


(H)           INSURANCE.  FROM THE DATE OF THIS AGREEMENT AND UNTIL TWO YEARS
AFTER THE EFFECTIVE DATE, THE COMPANY WILL KEEP ITS ASSETS WHICH ARE OF AN
INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND REPUTABLE INSURERS AGAINST
LOSS OR DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS CUSTOMARILY INSURED AGAINST BY
COMPANIES IN THE COMPANY’S LINE OF BUSINESS, IN AMOUNTS SUFFICIENT TO PREVENT
THE COMPANY FROM BECOMING A CO-INSURER AND NOT IN ANY EVENT LESS THAN ONE
HUNDRED PERCENT (100%) OF THE INSURABLE VALUE OF THE PROPERTY INSURED; AND THE
COMPANY WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE
AGAINST OTHER HAZARDS

11


--------------------------------------------------------------------------------





AND RISKS AND LIABILITY TO PERSONS AND PROPERTY TO THE EXTENT AND IN THE MANNER
CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESSES SIMILARLY SITUATED AND TO THE
EXTENT AVAILABLE ON COMMERCIALLY REASONABLE TERMS.


(I)            BOOKS AND RECORDS.  FROM THE DATE OF THIS AGREEMENT AND UNTIL TWO
YEARS AFTER THE EFFECTIVE DATE, THE COMPANY WILL KEEP TRUE RECORDS AND BOOKS OF
ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE OF ALL DEALINGS OR
TRANSACTIONS IN RELATION TO ITS BUSINESS AND AFFAIRS IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS.


(J)            GOVERNMENTAL AUTHORITIES.  FROM THE DATE OF THIS AGREEMENT AND
UNTIL ONE YEAR AFTER THE CLOSING DATE, THE COMPANY SHALL DULY OBSERVE AND
CONFORM IN ALL MATERIAL RESPECTS TO ALL VALID REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES RELATING TO THE CONDUCT OF ITS BUSINESS OR TO ITS PROPERTIES OR
ASSETS.


(K)           INTELLECTUAL PROPERTY.  FROM THE DATE OF THIS AGREEMENT AND UNTIL
(I) TWO YEARS AFTER THE EFFECTIVE DATE, OR (II) UNTIL ALL OF THE SECURITIES HAVE
BEEN RESOLD OR TRANSFERRED BY ALL THE PURCHASERS PURSUANT TO THE REGISTRATION
STATEMENT OR PURSUANT TO RULE 144, WITHOUT REGARD TO VOLUME LIMITATIONS, THE
COMPANY SHALL MAINTAIN IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE, RIGHTS
AND FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO USE INTELLECTUAL PROPERTY
OWNED OR POSSESSED BY IT AND REASONABLY DEEMED TO BE NECESSARY TO THE CONDUCT OF
ITS BUSINESS.


(L)            PROPERTIES.  FOR TWO YEARS AFTER THE EFFECTIVE DATE, THE COMPANY
WILL KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, REASONABLE
WEAR AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL NECESSARY AND PROPER
REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO; AND THE
COMPANY WILL AT ALL TIMES COMPLY WITH EACH PROVISION OF ALL LEASES TO WHICH IT
IS A PARTY OR UNDER WHICH IT OCCUPIES PROPERTY IF THE BREACH OF SUCH PROVISION
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(M)          CONFIDENTIALITY/PUBLIC ANNOUNCEMENT.  FOR TWO YEARS AFTER THE
EFFECTIVE DATE, THE COMPANY AGREES THAT EXCEPT IN CONNECTION WITH THE
ANNOUNCEMENT 8-K OR THE REGISTRATION STATEMENT, IT WILL NOT DISCLOSE PUBLICLY OR
PRIVATELY THE IDENTITY OF THE PURCHASERS UNLESS EXPRESSLY AGREED TO IN WRITING
BY A PURCHASER OR ONLY TO THE EXTENT REQUIRED BY LAW.


(N)           RESTRICTIONS ON INSIDER SALES.  THE COMPANY’S POLICY ON INSIDERS
TRADING PROHIBITS TRADING (OTHER THAN PURSUANT TO RULE 10B5-1 PLANS ADOPTED
OUTSIDE OF A RESTRICTED PERIOD) IN ITS SECURITIES DURING THE FIRST QUARTER OF
EACH YEAR UNTIL THE SECOND BUSINESS DAY FOLLOWING THE FILING WITH THE COMMISSION
OF THE COMPANY’S FORM 10-K FOR THE PRECEDING FISCAL YEAR.  THE COMPANY AGREES
THAT IT WILL ENFORCE AND NOT MODIFY THESE RESTRICTIONS UNTIL AFTER THE EFFECTIVE
DATE.


8.             COVENANTS OF THE COMPANY AND PURCHASER REGARDING INDEMNIFICATION.


(A)           THE COMPANY AGREES TO INDEMNIFY, HOLD HARMLESS, REIMBURSE AND
DEFEND THE PURCHASERS, THE PURCHASERS’ OFFICERS, DIRECTORS, AGENTS, AFFILIATES,
COUNSEL, CONTROL PERSONS, AND PRINCIPAL SHAREHOLDERS, AGAINST ANY CLAIM, COST,
EXPENSE, LIABILITY, OBLIGATION, LOSS OR DAMAGE (INCLUDING REASONABLE LEGAL FEES)
OF ANY NATURE, INCURRED BY OR IMPOSED UPON THE PURCHASER OR ANY SUCH PERSON
WHICH RESULTS, ARISES OUT OF OR IS BASED UPON (I) ANY MATERIAL MISREPRESENTATION
BY COMPANY OR BREACH OF ANY WARRANTY BY COMPANY IN THIS AGREEMENT, OR OTHER
AGREEMENT DELIVERED PURSUANT HERETO; OR (II) AFTER ANY APPLICABLE NOTICE AND/OR
CURE PERIODS, ANY BREACH OR DEFAULT IN PERFORMANCE BY THE COMPANY OF ANY
COVENANT OR UNDERTAKING TO BE PERFORMED BY THE COMPANY HEREUNDER, OR ANY OTHER
AGREEMENT ENTERED INTO BY THE COMPANY AND PURCHASER RELATING HERETO.


(B)           EACH PURCHASER, SEVERALLY AND NOT JOINTLY, AGREES TO INDEMNIFY,
HOLD HARMLESS, REIMBURSE AND DEFEND THE COMPANY AND EACH OF THE COMPANY’S
OFFICERS, DIRECTORS, AGENTS, AFFILIATES, COUNSEL, CONTROL PERSONS AGAINST ANY
CLAIM, COST, EXPENSE, LIABILITY, OBLIGATION, LOSS OR DAMAGE (INCLUDING
REASONABLE LEGAL FEES) OF ANY NATURE, INCURRED BY OR IMPOSED UPON THE COMPANY OR
ANY SUCH PERSON WHICH RESULTS, ARISES OUT OF OR IS BASED UPON (I) ANY MATERIAL
MISREPRESENTATION BY SUCH PURCHASER IN THIS AGREEMENT OR IN ANY EXHIBITS OR
SCHEDULES ATTACHED HERETO, OR OTHER AGREEMENT DELIVERED PURSUANT HERETO; OR (II)
AFTER ANY APPLICABLE NOTICE AND/OR

12


--------------------------------------------------------------------------------





CURE PERIODS, ANY BREACH OR DEFAULT IN PERFORMANCE BY SUCH PURCHASER OF ANY
COVENANT OR UNDERTAKING TO BE PERFORMED BY SUCH PURCHASER HEREUNDER, OR ANY
OTHER AGREEMENT ENTERED INTO BY THE COMPANY AND PURCHASERS, RELATING HERETO.


(C)           IN NO EVENT SHALL THE AGGREGATE LIABILITY OF ANY PURCHASER OR
PERMITTED SUCCESSOR OF SUCH PURCHASER UNDER THIS AGREEMENT (INCLUDING, BUT NOT
LIMITED TO, ANY LIABILITY OF SUCH PURCHASER UNDER SECTION 9.6 HEREOF) OR ANY
OTHER TRANSACTION DOCUMENT BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE
NET PROCEEDS ACTUALLY RECEIVED BY SUCH PURCHASER UPON THE SALE OF REGISTRABLE
SECURITIES (AS DEFINED HEREIN).


(D)           THE PROCEDURES SET FORTH IN SECTION 9.6 SHALL APPLY TO THE
INDEMNIFICATION SET FORTH IN SECTIONS 8 (A) AND 8 (B) ABOVE.


9.             REGISTRATION RIGHTS.  THE COMPANY SHALL FILE WITH THE COMMISSION
A FORM S-3 REGISTRATION STATEMENT (THE “REGISTRATION STATEMENT”) (OR SUCH OTHER
FORM THAT IT IS ELIGIBLE TO USE), INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ANY FINANCIAL STATEMENTS THAT ARE REQUIRED TO BE FILED PRIOR TO
THE EFFECTIVENESS OF SUCH S-3 REGISTRATION STATEMENT, IN ORDER TO REGISTER THE
REGISTRABLE SECURITIES FOR RESALE AND DISTRIBUTION UNDER THE 1933 ACT WITHIN
THIRTY (30) CALENDAR DAYS AFTER THE CLOSING DATE (THE “FILING DATE”), AND CAUSE
TO BE DECLARED EFFECTIVE NOT LATER THAN ONE HUNDRED AND TWENTY (120) CALENDAR
DAYS AFTER THE CLOSING DATE (THE “EFFECTIVE DATE”).  THE COMPANY WILL REGISTER
ALL OF THE SECURITIES (THE “REGISTRABLE SECURITIES”).


(A)           WHEN DECLARED EFFECTIVE BY THE COMMISSION, THE REGISTRATION
STATEMENT WILL COMPLY WITH RULE 415 UNDER THE 1933 ACT.  ON THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT, THE REGISTRATION STATEMENT WILL COMPLY AND ON THE
DATE OF THE PROSPECTUS, THE PROSPECTUS WILL COMPLY, IN ALL MATERIAL RESPECTS
WITH THE APPLICABLE PROVISIONS OF THE 1933 ACT AND THE APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER; ON THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE REGISTRATION STATEMENT WILL NOT AND ON THE DATE OF
THE PROSPECTUS, THE PROSPECTUS WILL NOT, CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE (WITH RESPECT TO THE PROSPECTUS), NOT MISLEADING; AND
WHEN FILED WITH THE COMMISSION, THE DOCUMENTS INCORPORATED BY REFERENCE IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS, TAKEN AS A WHOLE, WILL COMPLY IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF THE 1934 ACT AND THE
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER.  THERE WILL BE NO
MATERIAL DOCUMENT OF A CHARACTER REQUIRED TO BE DESCRIBED IN THE REGISTRATION
STATEMENT OR THE PROSPECTUS OR TO BE FILED AS AN EXHIBIT TO THE REGISTRATION
STATEMENT THAT IS NOT DESCRIBED OR FILED AS REQUIRED.


(B)           THE COMPANY WILL INCLUDE IN SUCH REGISTRATION STATEMENT (I) THE
INFORMATION REQUIRED UNDER THE 1933 ACT TO BE SO INCLUDED CONCERNING THE
PURCHASERS, AS PROVIDED BY THE PURCHASERS ON THE COMPANY IN WRITING, INCLUDING
ANY CHANGES IN SUCH INFORMATION THAT MAY BE PROVIDED BY THE PURCHASERS IN
WRITING TO THE COMPANY FROM TIME TO TIME, AND (II) A SECTION ENTITLED “PLAN OF
DISTRIBUTION,” WHICH, AT A MINIMUM, STATES THAT THE SELLING STOCKHOLDERS MAY
TRANSFER THE SHARES OF COMMON STOCK IN VARIOUS CIRCUMSTANCES.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE REGISTRATION
STATEMENT SHALL COVER ONLY THE SECURITIES. IN NO EVENT AT ANY TIME BEFORE THE
REGISTRATION STATEMENT BECOMES EFFECTIVE WITH RESPECT TO THE SECURITIES SHALL
THE COMPANY PUBLICLY ANNOUNCE OR FILE ANY OTHER REGISTRATION STATEMENT, OTHER
THAN REGISTRATIONS ON FORM S-8, WITHOUT THE PRIOR WRITTEN CONSENT OF A MAJORITY
IN INTEREST OF THE PURCHASERS.


(D)           THE COMPANY UNDERSTANDS THAT EACH PURCHASER DISCLAIMS BEING AN
UNDERWRITER, BUT ANY PURCHASER BEING DEEMED AN UNDERWRITER BY THE COMMISSION
SHALL NOT RELIEVE THE COMPANY OF ANY OBLIGATIONS IT HAS HEREUNDER; PROVIDED,
HOWEVER THAT IF THE COMPANY RECEIVES NOTIFICATION FROM THE COMMISSION THAT AN
PURCHASER IS DEEMED AN UNDERWRITER, THEN THE PERIOD BY WHICH THE COMPANY IS
OBLIGATED TO SUBMIT AN ACCELERATION REQUEST TO THE COMMISSION SHALL BE EXTENDED
TO THE EARLIER OF (I) THE 90TH DAY AFTER SUCH COMMISSION NOTIFICATION, OR
(II) 120 DAYS AFTER THE INITIAL FILING OF THE REGISTRATION STATEMENT WITH THE
COMMISSION.

13


--------------------------------------------------------------------------------





(E)           WITHIN FIVE BUSINESS DAYS OF THE EFFECTIVENESS DATE OF THE
REGISTRATION STATEMENT, THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE ITS COUNSEL TO ISSUE AN APPROPRIATE OPINION OR OPINIONS TO THE
TRANSFER AGENT SUBSTANTIALLY TO THE EFFECT THAT THE SHARES ARE SUBJECT TO AN
EFFECTIVE REGISTRATION STATEMENT AND CAN BE REISSUED FREE OF RESTRICTIVE LEGEND
UPON NOTICE OF A SALE BY A PURCHASER AND CONFIRMATION BY SUCH PURCHASER THAT IT
HAS COMPLIED WITH THE PROSPECTUS DELIVERY REQUIREMENTS, PROVIDED THAT THE
COMPANY HAS NOT ADVISED THE TRANSFER AGENT ORALLY OR IN WRITING THAT THE OPINION
HAS BEEN WITHDRAWN.

9.1           Reserved.


9.2           REGISTRATION PROCEDURES.  THE COMPANY WILL, AS EXPEDITIOUSLY AS
POSSIBLE:


(A)           AFTER THE EFFECTIVE DATE, USE ITS BEST EFFORTS TO PREPARE AND FILE
WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH (THE “PROSPECTUS”) AS
MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT CURRENT, EFFECTIVE AND FREE
FROM ANY MATERIAL MISSTATEMENT OR OMISSION TO STATE A MATERIAL FACT FOR A PERIOD
NOT EXCEEDING, WITH RESPECT TO EACH PURCHASER’S SECURITIES PURCHASED HEREUNDER,
THE EARLIER OF (I) THE SECOND ANNIVERSARY OF THE CLOSING DATE, (II) THE DATE ON
WHICH THE PURCHASER MAY SELL ALL SECURITIES THEN HELD BY THE PURCHASER WITHOUT
RESTRICTION BY THE VOLUME LIMITATIONS OF RULE 144(E) OF THE SECURITIES ACT, OR
(III) SUCH TIME AS ALL SECURITIES PURCHASED BY THE PURCHASERS IN THIS OFFERING
HAVE BEEN SOLD PURSUANT TO A REGISTRATION STATEMENT;


(B)           PROMPTLY NOTIFY PURCHASERS (BY TELECOPIER AND BY E-MAIL ADDRESSES
PROVIDED BY PURCHASERS) ON OR BEFORE THE FIRST BUSINESS DAY THEREAFTER THAT THE
COMPANY RECEIVES NOTICE THAT (I) THE COMMISSION HAS NO COMMENTS OR NO FURTHER
COMMENTS ON THE REGISTRATION STATEMENT, AND (II) THE REGISTRATION STATEMENT HAS
BEEN DECLARED EFFECTIVE;


(C)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS CONTAINED THEREIN
AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT EFFECTIVE UNTIL SUCH
REGISTRATION STATEMENT HAS BEEN EFFECTIVE FOR A PERIOD OF TWO (2) YEARS, AND
COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE DISPOSITION OF
ALL OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT IN
ACCORDANCE WITH THE PURCHASERS’ INTENDED METHOD OF DISPOSITION SET FORTH IN SUCH
REGISTRATION STATEMENT FOR SUCH PERIOD;


(D)           MAKE AVAILABLE TO THE PURCHASERS, AT THE COMPANY’S EXPENSE, SUCH
NUMBER OF COPIES OF THE REGISTRATION STATEMENT AND ANY PROSPECTUS INCLUDED
THEREIN (INCLUDING EACH PRELIMINARY PROSPECTUS) AS SUCH PERSONS REASONABLY MAY
REQUEST IN ORDER TO FACILITATE THE PUBLIC SALE OR THEIR DISPOSITION OF THE
REGISTRABLE SECURITIES OR MAKE THEM ELECTRONICALLY AVAILABLE;


(E)           USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO REGISTER OR
QUALIFY THE REGISTRABLE SECURITIES UNDER THE SECURITIES OR “BLUE SKY” LAWS OF
NEW YORK, CALIFORNIA AND SUCH JURISDICTIONS AS THE PURCHASERS SHALL REQUEST IN
WRITING, PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE
REQUIRED TO QUALIFY GENERALLY TO TRANSACT BUSINESS AS A FOREIGN CORPORATION IN
ANY JURISDICTION WHERE IT IS NOT SO QUALIFIED OR TO CONSENT TO GENERAL SERVICE
OF PROCESS IN ANY SUCH JURISDICTION;


(F)            LIST THE REGISTRABLE SECURITIES WITH ANY SECURITIES EXCHANGE ON
WHICH THE COMMON STOCK OF THE COMPANY IS THEN LISTED;


(G)           NOTIFY THE PURCHASERS AS SOON AS POSSIBLE BUT, IN ANY EVENT,
WITHIN ONE BUSINESS DAY OF THE COMPANY’S BECOMING AWARE OF THE HAPPENING OF ANY
EVENT AS A RESULT OF WHICH THE PROSPECTUS CONTAINED IN THE REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE;

14


--------------------------------------------------------------------------------





(H)           NOTIFY THE PURCHASERS WITHIN ONE BUSINESS DAY OF THE COMPANY’S
BECOMING AWARE OF ANY ORDER OF THE COMMISSION, STATE AUTHORITY OR OTHER
GOVERNMENTAL AUTHORITY SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT;


(I)            PROVIDED SAME WOULD NOT BE IN VIOLATION OF THE PROVISION OF
REGULATION FD UNDER THE 1934 ACT, MAKE AVAILABLE FOR INSPECTION BY THE
PURCHASERS, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY THE
PURCHASERS OR ANY UNDERWRITER, ALL PUBLICLY AVAILABLE, NON-CONFIDENTIAL
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
PUBLICLY AVAILABLE, NON-CONFIDENTIAL INFORMATION REASONABLY REQUESTED BY THE
PURCHASERS, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH THE REGISTRATION
STATEMENT; AND


(J)            MAKE AVAILABLE TO THE PURCHASERS, UPON THEIR REQUEST IN WRITING,
COPIES OF THE REGISTRATION STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO TWO
(2) BUSINESS DAYS PRIOR TO THE FILING THEREOF WITH THE COMMISSION AND ANY
COMMISSION LETTERS OF COMMENT PROMPTLY UPON RECEIPT.  THE PURCHASERS ACKNOWLEDGE
THAT THE REGISTRATION STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION AND AGREE TO KEEP SUCH INFORMATION
CONFIDENTIAL UNTIL THE FILING OF SUCH REGISTRATION STATEMENT OR AMENDMENT
THERETO WITH THE COMMISSION.


9.3           PROVISION OF DOCUMENTS.  IN CONNECTION WITH THE REGISTRATION
STATEMENT, EACH PURCHASER WILL FURNISH TO THE COMPANY IN WRITING SUCH
INFORMATION WITH RESPECT TO ITSELF AND THE PROPOSED DISTRIBUTION BY IT AS
REASONABLY SHALL BE NECESSARY IN ORDER TO ASSURE COMPLIANCE WITH FEDERAL AND
APPLICABLE STATE SECURITIES LAWS.  AT THE REQUEST OF THE COMPANY, THE PURCHASERS
WILL PROVIDE THE COMPANY WITH A COMPLETED SELLING SHAREHOLDER QUESTIONNAIRE
WITHIN FIVE BUSINESS DAYS FOLLOWING CLOSING.  PURCHASERS WILL RESPOND IN WRITING
TO ANY REQUESTS FROM THE COMMISSION FOR INFORMATION, WHETHER ASKED FOR IN A
COMMENT LETTER OR ORALLY VIA THE COMPANY OR COMPANY COUNSEL WITHIN FIVE BUSINESS
DAYS AFTER THE COMPANY OR ITS REPRESENTATIVES HAVE NOTIFIED THE PURCHASERS OF
THE REQUEST.


9.4           NON-REGISTRATION EVENTS.  THE COMPANY AND THE PURCHASERS AGREE
THAT THE PURCHASERS WILL SUFFER DAMAGES IF THE REGISTRATION STATEMENT IS NOT
FILED BY THE FILING DATE AND NOT DECLARED EFFECTIVE BY THE COMMISSION BY THE
EFFECTIVE DATE, AND IT WOULD NOT BE FEASIBLE TO ASCERTAIN THE EXTENT OF SUCH
DAMAGES WITH PRECISION.  ACCORDINGLY, IF (A) THE REGISTRATION STATEMENT IS NOT
FILED ON OR BEFORE THE FILING DATE, (B) IS NOT DECLARED EFFECTIVE ON OR BEFORE
THE EFFECTIVE DATE, (C) DUE TO THE ACTION OR INACTION OF THE COMPANY THE
REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE WITHIN THREE (3) BUSINESS DAYS
AFTER RECEIPT BY THE COMPANY OR ITS ATTORNEYS OF A WRITTEN OR ORAL COMMUNICATION
FROM THE COMMISSION THAT THE REGISTRATION STATEMENT WILL NOT BE REVIEWED OR THAT
THE COMMISSION HAS NO FURTHER COMMENTS, OR (D) THE REGISTRATION STATEMENT IS
FILED AND DECLARED EFFECTIVE BUT SHALL THEREAFTER CEASE TO BE EFFECTIVE FOR A
PERIOD OF TIME WHICH SHALL EXCEED THIRTY (30) DAYS IN THE AGGREGATE DURING ANY
12 MONTH PERIOD (EACH SUCH EVENT REFERRED TO IN CLAUSES A THROUGH D OF THIS
SECTION 9.4 IS REFERRED TO HEREIN AS A “NON-REGISTRATION EVENT”), THEN THE
COMPANY SHALL DELIVER TO EACH PURCHASER, AS LIQUIDATED DAMAGES, AN AMOUNT EQUAL
TO ONE AND ONE THIRD PERCENT (1 1/3%) (TO FOUR DECIMAL PLACES OR 0.0133) FOR
EACH THIRTY (30) DAYS (OR SUCH LESSER PRO-RATA AMOUNT FOR ANY PERIOD OF LESS
THAN THIRTY (30) DAYS) OF THE TOTAL PURCHASE PRICE OF THE SECURITIES PURCHASED
AND STILL HELD BY SUCH PURCHASER PURSUANT TO THIS AGREEMENT ON THE FIRST DAY OF
EACH THIRTY (30) DAY OR SHORTER PERIOD FOR WHICH LIQUIDATED DAMAGES ARE
CALCULABLE.  THE COMPANY MUST PAY THE LIQUIDATED DAMAGES IN CASH.  THE
LIQUIDATED DAMAGES MUST BE PAID WITHIN TEN (10) DAYS AFTER THE END OF EACH
THIRTY (30) DAY PERIOD OR SHORTER PART THEREOF FOR WHICH LIQUIDATED DAMAGES ARE
PAYABLE.  ALL ORAL OR WRITTEN COMMENTS RECEIVED FROM THE COMMISSION RELATING TO
THE REGISTRATION STATEMENT MUST BE SATISFACTORILY RESPONDED TO AS SOON AS
POSSIBLE, BUT IN ANY EVENT, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF
COMMENTS FROM THE COMMISSION.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL
NOT BE LIABLE TO THE PURCHASER UNDER THIS SECTION 9.4 FOR ANY EVENTS OR DELAYS
OCCURRING AS A CONSEQUENCE OF THE ACTS OR OMISSIONS OF THE PURCHASERS CONTRARY
TO THE OBLIGATIONS UNDERTAKEN BY PURCHASERS IN THIS AGREEMENT.  LIQUIDATED
DAMAGES WILL NOT ACCRUE NOR BE PAYABLE PURSUANT TO THIS SECTION 9.4 NOR WILL A
NON-REGISTRATION EVENT BE DEEMED TO HAVE OCCURRED FOR TIMES DURING WHICH
REGISTRABLE SECURITIES ARE TRANSFERABLE BY THE HOLDER OF REGISTRABLE SECURITIES
PURSUANT TO RULE 144(K) UNDER THE 1933 ACT.

15


--------------------------------------------------------------------------------





9.5           EXPENSES.  ALL EXPENSES INCURRED BY THE COMPANY IN COMPLYING WITH
SECTION 9, INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION AND FILING FEES,
PRINTING EXPENSES (IF REQUIRED), FEES AND DISBURSEMENTS OF COUNSEL AND
INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY, FEES AND EXPENSES (INCLUDING
REASONABLE COUNSEL FEES) INCURRED IN CONNECTION WITH COMPLYING WITH STATE
SECURITIES OR “BLUE SKY” LAWS, FEES OF THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC., TRANSFER TAXES, AND FEES OF TRANSFER AGENTS AND REGISTRARS, ARE
CALLED “REGISTRATION EXPENSES.” ALL UNDERWRITING DISCOUNTS AND SELLING
COMMISSIONS APPLICABLE TO THE SALE OF REGISTRABLE SECURITIES ARE CALLED “SELLING
EXPENSES.” THE COMPANY WILL PAY ALL REGISTRATION EXPENSES IN CONNECTION WITH THE
REGISTRATION STATEMENT.  SELLING EXPENSES IN CONNECTION WITH THE REGISTRATION
STATEMENT SHALL BE BORNE BY THE PURCHASERS AND MAY BE APPORTIONED AMONG THE
PURCHASERS IN PROPORTION TO THE NUMBER OF SHARES SOLD BY EACH PURCHASER RELATIVE
TO THE NUMBER OF SHARES SOLD UNDER THE REGISTRATION STATEMENT.


9.6           INDEMNIFICATION AND CONTRIBUTION.


(A)           IN THE EVENT OF A REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER
THE 1933 ACT PURSUANT TO SECTION 9, THE COMPANY WILL, TO THE EXTENT PERMITTED BY
LAW, INDEMNIFY AND HOLD HARMLESS THE PURCHASER, EACH OFFICER OF THE PURCHASER,
EACH DIRECTOR OF THE PURCHASER, EACH UNDERWRITER OF SUCH REGISTRABLE SECURITIES
THEREUNDER AND EACH OTHER PERSON, IF ANY, WHO CONTROLS SUCH PURCHASER OR
UNDERWRITER WITHIN THE MEANING OF THE 1933 ACT, AGAINST ANY LOSSES, CLAIMS,
DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THE PURCHASER, OR SUCH
UNDERWRITER OR CONTROLLING PERSON MAY BECOME SUBJECT UNDER THE 1933 ACT OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT,
ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, ANY
COMPANY-REPRESENTED FREE-USE WRITING PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THEREOF, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, AND WILL SUBJECT TO THE PROVISIONS OF SECTION 9.6(C), REIMBURSE
THE PURCHASER, EACH SUCH UNDERWRITER AND EACH SUCH CONTROLLING PERSON FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE TO THE PURCHASER TO THE
EXTENT THAT ANY SUCH DAMAGES ARISE OUT OF OR ARE BASED UPON (I) AN UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION IN THE
REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN, ANY COMPANY-REPRESENTED FREE-USE WRITING PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THEREOF MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF THE PURCHASER DEMANDING
SUCH INDEMNIFICATION EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT OR THE
PROSPECTUS INCLUDED THEREIN, OR (II) ANY UNTRUE STATEMENT OR OMISSION OF A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING IN ANY PROSPECTUS
CONTAINED IN THE REGISTRATION STATEMENT THAT IS CORRECTED IN ANY SUBSEQUENT
PROSPECTUS CONTAINED IN THE REGISTRATION STATEMENT THAT WAS DELIVERED TO SUCH
PURCHASER BEFORE THE PERTINENT SALE OR SALES BY SUCH PURCHASER.  FOR THE
PURPOSES OF THIS AGREEMENT, THE TERM “COMPANY-REPRESENTED FREE-USE WRITING
PROSPECTUS” MEANS ANY “ISSUER FREE WRITING PROSPECTUS”, AS DEFINED IN COMMISSION
RULE 433 UNDER THE 1933 ACT, RELATING TO SECURITIES OF COMPANY IN THE FORM FILED
OR REQUIRED TO BE FILED WITH THE COMMISSION OR, IF NOT REQUIRED TO BE FILED, IN
THE FORM RETAINED IN THE COMPANY’S RECORDS PURSUANT TO RULE 433(G) UNDER THE
1933 ACT.


(B)           IN THE EVENT OF A REGISTRATION OF ANY OF THE REGISTRABLE
SECURITIES UNDER THE 1933 ACT PURSUANT TO SECTION 9, EACH PURCHASER SEVERALLY
AND NOT JOINTLY WILL, TO THE EXTENT PERMITTED BY LAW, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF THE 1933 ACT, EACH OFFICER OF THE COMPANY WHO SIGNS THE
REGISTRATION STATEMENT, EACH DIRECTOR OF THE COMPANY, EACH UNDERWRITER AND EACH
PERSON WHO CONTROLS ANY UNDERWRITER WITHIN THE MEANING OF THE 1933 ACT, AGAINST
ALL LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THE
COMPANY OR SUCH OFFICER, DIRECTOR, UNDERWRITER OR CONTROLLING PERSON MAY BECOME
SUBJECT UNDER THE 1933 ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED
IN THE REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS
CONTAINED THEREIN, ANY COMPANY-REPRESENTED FREE-USE WRITING PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THEREOF, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL

16


--------------------------------------------------------------------------------





FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND WILL REIMBURSE THE COMPANY AND EACH SUCH OFFICER, DIRECTOR,
UNDERWRITER AND CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION, PROVIDED, HOWEVER, THAT THE PURCHASER WILL
BE LIABLE HEREUNDER IN ANY SUCH CASE IF AND ONLY TO THE EXTENT THAT ANY SUCH
LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION PERTAINING TO SUCH PURCHASER,
AS SUCH, FURNISHED IN WRITING TO THE COMPANY BY SUCH PURCHASER SPECIFICALLY FOR
USE IN REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS
CONTAINED THEREIN, ANY COMPANY-REPRESENTED FREE-USE WRITING PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THEREOF.


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY HEREUNDER OF NOTICE
OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN
RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY HEREUNDER, NOTIFY
THE INDEMNIFYING PARTY IN WRITING THEREOF, BUT THE OMISSION SO TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
SUCH INDEMNIFIED PARTY OTHER THAN UNDER THIS SECTION 9.6(C) AND SHALL ONLY
RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO SUCH INDEMNIFIED PARTY UNDER
THIS SECTION 9.6(C), EXCEPT AND ONLY IF AND TO THE EXTENT THE INDEMNIFYING PARTY
IS MATERIALLY PREJUDICED BY SUCH OMISSION.  IN CASE ANY SUCH ACTION SHALL BE
BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT SHALL NOTIFY THE INDEMNIFYING PARTY
OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE IN AND, TO THE EXTENT IT SHALL WISH, TO ASSUME AND UNDERTAKE THE
DEFENSE THEREOF WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND, AFTER
NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO
TO ASSUME AND UNDERTAKE THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE
LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 9.6(C) FOR ANY REASONABLE
LEGAL EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION AND OF
LIAISON WITH COUNSEL SO SELECTED, PROVIDED, HOWEVER, THAT, IF THE DEFENDANTS IN
ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE
REASONABLE DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY OR IF THE INTERESTS OF THE INDEMNIFIED
PARTY REASONABLY MAY BE DEEMED TO CONFLICT WITH THE INTERESTS OF THE
INDEMNIFYING PARTY, THE INDEMNIFIED PARTIES, AS A GROUP, SHALL HAVE THE RIGHT TO
SELECT ONE SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL DEFENSES AND OTHERWISE TO
PARTICIPATE IN THE DEFENSE OF SUCH ACTION, WITH THE REASONABLE EXPENSES AND FEES
OF SUCH SEPARATE COUNSEL AND OTHER EXPENSES RELATED TO SUCH PARTICIPATION TO BE
REIMBURSED BY THE INDEMNIFYING PARTY AS INCURRED.


(D)           IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN THE
EVENT OF JOINT LIABILITY UNDER THE 1933 ACT IN ANY CASE IN WHICH EITHER (I) A
PURCHASER, OR ANY CONTROLLING PERSON OF A PURCHASER, MAKES A CLAIM FOR
INDEMNIFICATION PURSUANT TO THIS SECTION 9.6 BUT IT IS JUDICIALLY DETERMINED (BY
THE ENTRY OF A FINAL JUDGMENT OR DECREE BY A COURT OF COMPETENT JURISDICTION AND
THE EXPIRATION OF TIME TO APPEAL OR THE DENIAL OF THE LAST RIGHT OF APPEAL) THAT
SUCH INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH CASE NOTWITHSTANDING THE FACT
THAT THIS SECTION 9.6 PROVIDES FOR INDEMNIFICATION IN SUCH CASE, OR (II)
CONTRIBUTION UNDER THE 1933 ACT MAY BE REQUIRED ON THE PART OF THE PURCHASER OR
CONTROLLING PERSON OF THE PURCHASER IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION
IS NOT PROVIDED UNDER THIS SECTION 9.6; THEN, AND IN EACH SUCH CASE, THE COMPANY
AND THE PURCHASERS WILL CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES TO WHICH THEY MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT (I) THE RELATIVE FAULTS OF THE
COMPANY AND THE PURCHASERS IN CONNECTION WITH THE STATEMENTS OR OMISSIONS OR
INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES IN THE REGISTRATION STATEMENT
THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS, OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE FAULTS REFERRED TO
IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND
THE PURCHASERS FROM THE SALE OF THE SECURITIES.  THE RESPECTIVE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE SELLER ON THE ONE HAND AND EACH
PURCHASER ON THE OTHER SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE
AMOUNT TO WHICH THE CONSIDERATION PAID BY SUCH PURCHASER TO THE COMPANY PURSUANT
TO THIS AGREEMENT FOR THE SECURITIES PURCHASED BY SUCH PURCHASER THAT WERE SOLD
PURSUANT TO THE REGISTRATION STATEMENT BEARS TO THE DIFFERENCE BETWEEN THE
AMOUNT SUCH PURCHASER PAID FOR THE SECURITIES THAT WERE SOLD PURSUANT TO THE
REGISTRATION STATEMENT AND THE AMOUNT RECEIVED BY SUCH PURCHASER FROM SUCH
SALE.  THE RELATIVE FAULT OF THE COMPANY AND EACH PURCHASER SHALL BE DETERMINED
BY REFERENCE TO, AMONG

17


--------------------------------------------------------------------------------





OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY OR SUCH PURCHASER AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION, PROVIDED, HOWEVER, THAT, IN ANY SUCH CASE, NO PERSON
OR ENTITY GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION
11(F) OF THE 1933 ACT) WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON OR
ENTITY WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


10.           MISCELLANEOUS.


(A)           NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS, AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND,
UNLESS OTHERWISE SPECIFIED HEREIN, SHALL BE (I) PERSONALLY SERVED, (II)
DEPOSITED IN THE MAIL, REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, (III) DELIVERED BY REPUTABLE AIR COURIER SERVICE WITH CHARGES
PREPAID, OR (IV) TRANSMITTED BY HAND DELIVERY, TELEGRAM, OR FACSIMILE, ADDRESSED
AS SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE SPECIFIED
MOST RECENTLY BY WRITTEN NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE DEEMED EFFECTIVE (A) UPON HAND DELIVERY
OR DELIVERY BY FACSIMILE, WITH ACCURATE CONFIRMATION GENERATED BY THE
TRANSMITTING FACSIMILE MACHINE, AT THE ADDRESS OR NUMBER DESIGNATED BELOW (IF
DELIVERED ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO
BE RECEIVED), OR THE FIRST BUSINESS DAY FOLLOWING SUCH DELIVERY (IF DELIVERED
OTHER THAN ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS
TO BE RECEIVED) OR (B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF MAILING
BY EXPRESS COURIER SERVICE, FULLY PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON
ACTUAL RECEIPT OF SUCH MAILING, WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR
SUCH COMMUNICATIONS SHALL BE: (I) IF TO THE COMPANY, TO: FORCE PROTECTION, INC.,
9801 HIGHWAY 78, #3, LADSON, SC 29456, TELECOPIER: (843) 553-3832, WITH A COPY
BY TELECOPIER ONLY TO: AMY TROMBLY, ESQ., TROMBLY BUSINESS LAW, 1320 CENTRE
STREET, SUITE 202, NEWTON CENTER, MA 02459, FAX: (617) 243-0066, AND (II) IF TO
THE PURCHASERS, TO: THE ONE OR MORE ADDRESSES AND TELECOPIER NUMBERS INDICATED
ON THE SIGNATURE PAGES HERETO.


(B)           ENTIRE AGREEMENT; ASSIGNMENT.  THIS AGREEMENT AND OTHER DOCUMENTS
DELIVERED IN CONNECTION HEREWITH REPRESENT THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY BE AMENDED ONLY
BY A WRITING EXECUTED BY BOTH PARTIES.  NEITHER THE COMPANY NOR THE PURCHASERS
HAVE RELIED ON ANY REPRESENTATIONS NOT CONTAINED OR REFERRED TO IN THIS
AGREEMENT AND THE DOCUMENTS DELIVERED HEREWITH.  NO RIGHT OR OBLIGATION OF THE
COMPANY SHALL BE ASSIGNED WITHOUT PRIOR NOTICE TO AND THE WRITTEN CONSENT OF THE
PURCHASERS.


(C)           COUNTERPARTS/EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT SIGNATORIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT
ALL SUCH COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  THIS
AGREEMENT MAY BE EXECUTED BY FACSIMILE SIGNATURE AND DELIVERED BY FACSIMILE
TRANSMISSION.


(D)           LAW GOVERNING THIS AGREEMENT.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER PARTY
AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK.  THE PARTIES AND THE INDIVIDUALS EXECUTING
THIS AGREEMENT AND OTHER AGREEMENTS REFERRED TO HEREIN OR DELIVERED IN
CONNECTION HEREWITH ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION
OF SUCH COURTS AND WAIVE TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED
TO RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEY’S FEES AND COSTS.  IN
THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED
IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE
OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT
THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF ANY AGREEMENT.


(E)           SPECIFIC ENFORCEMENT, CONSENT TO JURISDICTION.  THE COMPANY AND
PURCHASER ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS

18


--------------------------------------------------------------------------------





AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH ANY OF THEM MAY BE ENTITLED BY
LAW OR EQUITY.  SUBJECT TO SECTION 10(D) HEREOF, EACH OF THE COMPANY, PURCHASER
AND ANY SIGNATORY HERETO IN HIS PERSONAL CAPACITY HEREBY WAIVES, AND AGREES NOT
TO ASSERT IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION IN NEW YORK OF SUCH COURT, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF
THE SUIT, ACTION OR PROCEEDING IS IMPROPER.  NOTHING IN THIS SECTION 8(E) SHALL
AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


(F)            INDEPENDENT NATURE OF PURCHASERS.  THE COMPANY ACKNOWLEDGES THAT
THE OBLIGATIONS OF EACH PURCHASER UNDER THE TRANSACTION DOCUMENTS ARE SEVERAL
AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER
SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY
OTHER PURCHASER UNDER THE TRANSACTION DOCUMENTS.  THE COMPANY ACKNOWLEDGES THAT
THE DECISION OF EACH PURCHASER TO PURCHASE SECURITIES HAS BEEN MADE BY SUCH
PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY
INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS,
OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY WHICH MAY HAVE BEEN MADE OR
GIVEN BY ANY OTHER PURCHASER OR BY ANY AGENT OR EMPLOYEE OF ANY OTHER PURCHASER,
AND NO PURCHASER OR ANY OF ITS AGENTS OR EMPLOYEES SHALL HAVE ANY LIABILITY TO
ANY PURCHASER (OR ANY OTHER PERSON) RELATING TO OR ARISING FROM ANY SUCH
INFORMATION, MATERIALS, STATEMENTS OR OPINIONS.  THE COMPANY ACKNOWLEDGES THAT
NOTHING CONTAINED IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY
PURCHASER PURSUANT HERETO OR THERETO (INCLUDING, BUT NOT LIMITED TO, THE (I)
INCLUSION OF A PURCHASER IN THE REGISTRATION STATEMENT AND (II) REVIEW BY, AND
CONSENT TO, THE REGISTRATION STATEMENT BY A PURCHASER) SHALL BE DEEMED TO
CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY
WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE COMPANY
ACKNOWLEDGES THAT EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF THE
TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO
BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  THE
COMPANY ACKNOWLEDGES THAT IT HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME
TERMS AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT
BECAUSE COMPANY WAS REQUIRED OR REQUESTED TO DO SO BY THE PURCHASERS.  THE
COMPANY ACKNOWLEDGES THAT SUCH PROCEDURE WITH RESPECT TO THE TRANSACTION
DOCUMENTS IN NO WAY CREATES A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY
ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.


(G)           EQUAL TREATMENT.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY
PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF THE
TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION IS ALSO OFFERED AND PAID TO
ALL THE PARTIES TO THE TRANSACTION DOCUMENTS.


(H)           FINDER’S FEES.  THE PURCHASERS ACKNOWLEDGE THAT THE COMPANY
INTENDS TO PAY TO CEUT, AS FINANCIAL ADVISOR, A FEE IN RESPECT OF THE SALE OF
THE SECURITIES.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY REPRESENTS THAT,
ON THE BASIS OF ANY ACTIONS AND AGREEMENTS BY IT, THERE ARE NO OTHER BROKERS OR
FINDERS ENTITLED TO COMPENSATION IN CONNECTION WITH THE SALE OF THE PURCHASED
SECURITIES TO THE PURCHASERS.  THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS
EACH PURCHASER FROM ANY LIABILITY FOR ANY COMMISSION OR COMPENSATION IN THE
NATURE OF A FINDER’S, BROKER’S OR SIMILAR FEE (AND THE COSTS AND EXPENSES OF
DEFENDING AGAINST SUCH LIABILITY OR ASSERTED LIABILITY) FOR WHICH THE COMPANY OR
ANY OF ITS OFFICERS, EMPLOYEES OR REPRESENTATIVES IS RESPONSIBLE, INCLUDING, BUT
NOT LIMITED TO, THOSE FEES OR OTHER PAYMENTS OWING TO CEUT.  EACH PURCHASER,
SEVERALLY AND NOT JOINTLY, AGREES TO INDEMNIFY AND TO HOLD HARMLESS THE COMPANY
AND EACH OF THE OTHER PURCHASERS FROM ANY LIABILITY FOR ANY COMMISSION OR
COMPENSATION IN THE NATURE OF A FINDER’S, BROKER’S OR SIMILAR FEE (AND THE COSTS
AND EXPENSES OF DEFENDING AGAINST SUCH LIABILITY OR ASSERTED LIABILITY) FOR
WHICH SUCH PURCHASER OR ANY OF ITS OFFICERS, EMPLOYEES, OR REPRESENTATIVES IS
RESPONSIBLE.


(I)            FEES AND EXPENSES.  EACH PARTY SHALL PAY ITS OWN FEES AND
EXPENSES INCURRED WITH RESPECT TO THIS AGREEMENT, THE DOCUMENTS REFERRED TO
HEREIN AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;

19


--------------------------------------------------------------------------------





PROVIDED, HOWEVER, THAT IF THE SALE OF THE SECURITIES IS CONSUMMATED, CEUT WILL
REIMBURSE FRANKLIN TEMPLETON THE REASONABLE FEES AND EXPENSES IT HAS INCURRED
WITH ITS SPECIAL COUNSEL AND TECHNICAL CONSULTANTS NOT TO EXCEED IN THE
AGGREGATE $15,000.

20


--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.

 

 

FORCE PROTECTION, INC.

 

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

 

 

Name: Gordon McGilton

 

Title: Chief Executive Officer

 

 

 

Dated: December 20, 2006

 

 

 

Signature

 

 

 

Name

 

 

 

Legal Entity Name

 

 

 

Subscription Amount in Shares

 

 

 

Price Per Share

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

TID

 

 

 

Phone #

 

 

 

Fax #

 

 

 

Email

 

 

 

Address for certificates to be sent (if different than above)

 

 

 

 

 

 

 

 

21


--------------------------------------------------------------------------------


Schedule I

Wire Transfer Instructions


--------------------------------------------------------------------------------




Schedule II

Address for Delivery of Certificates

C.E. Unterberg, Towbin

c/o Jennifer Joinnides

Capital Markets

350 Madison Avenue

New York, NY  10017


--------------------------------------------------------------------------------




Schedule 3(a)

Subsidiaries

1) Force Protection Industries, Inc., a Nevada corporation

2) Force Protection Technologies, Inc., a Nevada corporation


--------------------------------------------------------------------------------




Schedule 3(d)

Capitalization Table

Force Protection, Inc.

Capitalization

As of
12.18.06

Common stock

 

 

 

53,404,727

 

 

 

 

 

 

 

 

 

 

 

Warrants                                                                         @

 

$

3.75

 

563,333

 

 

 

Warrants                                                                         @

 

$

7.48

 

500,000

 

 

 

 

 

 

 

 

 

 

 

Employee Stock Options (Note 1)

 

 

 

1,463,791

 

 

 

Employee Stock Commitment (Note 2)

 

 

 

191,026

 

 

 

 

 

 

 

 

 

 

 

 

 

Total =

 

56,122,877

 

 

 

Preferred shares

 

 

 

 

 

Preferred Series A

 

0

 

 

 

 

 

Preferred Series B

 

0

 

 

 

 

 

Preferred Series C

 

0

 

 

 

 

 

Preferred Series D

 

0

 

 

 

 

 

 

 

Series D converts
(@$2.10/share) =

 

0

 

Common Shares

 

 

 

 

 

 

 

 

 

 

 

Total

 

56,122,877

 

Fully Diluted
(assuming full value
of all warrants,
options etc.)

 

 

NOTES

1                  Employee Stock Options vesting over various time intervals
(figure shown assumes full vesting and exercise)

2                  Employment agreement with Mr Pollard provides for grant of
20,513 shares of common stock on 1.1.2007 and on 1.1.2008

BOD Resolution granted 150,000 vesting common shares to Dr. Vernon Joynt (50K on
1.1.2007, 50K on 1.1.2008 and 50K on 1.1.2009)

 

Authorized Shares of Common Stock = 310,000,000 shares

Authorize Shares of Preferred Stock = 10,000,000 shares


--------------------------------------------------------------------------------




Schedule 3(q)

Undisclosed Liabilities

None


--------------------------------------------------------------------------------




Schedule 3(w)

Transfer Agent Contact Information

Don Maddalon

Integrity Stock Transfer

2920 N. Green Valley Parkway

Building 5, Suite 527

Henderson, NV 89014

Telephone: (702) 317-7757

Fax: (702) 796-5650

don@integritynevada.net


--------------------------------------------------------------------------------




Exhibit A

List of Purchasers

 

Calm Waters Partnership

Longview Fund, LP

Midsummer Investment LTD

Harbour Holdings Ltd.

Skylands Special Investment II LLC

Skylands Special Investment LLC

Skylands Quest, LLC

Ardsley Partners Fund II, L.P.

Ardsley Partners Institutional Fund, L.P.

Ardsley Offshore Fund Ltd

Marion Lynton

DKR Soundshore Oasis Holding Fund Ltd

Alydar Fund L.P.

Alydar Fund Limited

Alydar QP Fund LP

Atlas Master Fund, Ltd

John Hancock Technology Leaders

John Hancock Small Cap Equity

JHFII Emerging Growth Fund

JHT Emerging Growth Trust

John Hancock Technology Fund

George Weiss Associates, Inc Profit Sharing Plan

IOU Limited Partnership

OGI Associates LLC

Weiss Multi-Strategy Partners LLC

Lagunitas Partners LP

Gruber & McBaine International

Trustees of Hamilton College

The Wallace Foundation

Jon D and Linda W Gruber Trust

J Patterson McBaine

Fidelity Commonwealth Trust: Fidelity Small Cap Retirement Fund

F/F/C Minnesota Life General AC 2307

F/F/C FRK Templeton Small Cap G AC 2797

 


--------------------------------------------------------------------------------




 

F/F/C Transamerica F SM MID CAP AC 2164

F/F/C AmGen Small Cap Growth Fund

F/F/C FSS FRK Small Cap Growth II FRK

F/F/C FSS FRK Small Cap Growth FD FRK

F/F/C FTIF FR US SM COS FUND

F/F/C FRK SM CAP Growth FD CDN FRK

F/F/C TGSF FRK Aggressive GR FD

FSS FRK Aggressive Grwth FD FRK

F/F/C AXA Premier VIP S M CAP G

F/F/C AXA Premier VIP SMID CAP

SEI U.S. Small Companies Fund

Optimix Investment Management Limited

Goldman Sachs Global Manager Strategies

JB Were Global Small Companies Fund - CFS

NZ Funds Global Small Companies Trust

SEI Institutional Investments Trust, Small Cap Fund

SEI Institutional Managed Trust, Small Cap Growth Fund

SEI Institutional Investments Trust, Small/Mid Cap Equity Fund

Seligman Global Fund Series, Inc. - Global Smaller Companies Fund

Retail Employees Superannuation Trust

Australian Retirement Fund

Central States, Southeast and Southwest Areas Pension Fund

Talvest Small Cap Cdn. Equity Fund

TALVEST Global Small Cap Fund

Maritime Life Discovery Fund

BC Telecom Pension Plan for Management and Exempt Employees

Pension Plan for Management and Professionals of TELUS Corp-Alpha

Telstra Super Pty Ltd

Stichting Bedrijfstakpensionefonds voor Het Veroepsvervoer Over De Weg

J B Were Global Small Companies Pooled Fund

Stichting Bedrijfstakpensioenfonds voor de Media PNO

WTC-CTF Smaller Companies Portfolio

Wellington Management Portfolios (Dublin) - Global Smaller Companies Equity

 


--------------------------------------------------------------------------------